Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 1 of 45
        Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 2 of 45



                         81,7('67$7(6',675,&7&2857
                          ',675,&72)0$66$&+86(776

                                              

                                                   
    $/(;$1'(567<//(5,17(*5$7('
    &20081,&$7,216 7(&+12/2*,(6
    ,1&-$'(&+(1*-$621<8<,&$7+<          &LYLO$FWLRQ1R&9 /76 
    <8&$52/,1(0$5$)$2&+(1*
    386+81&+(1*&+$1*=+(11,
    -81)$1*<80(,;,$1*&+(1*                   
    )$1*6+28<8DQG&+$1*+8$1,

                            3ODLQWLIIV         5(%877$/(;3(575(32572)
                                                   6+(//(<5$,1$5(*$5',1*
        YV                                      7+($87+(17,&,7<2)7+(
                                                   6(,=('(48,30(17
    +(:/(773$&.$5'),1$1&,$/
    6(59,&(6&203$1<+(:/(77
    3$&.$5'),1$1&,$/6(59,&(6 ,1',$             
    35,9$7(/,0,7('+3,1&+(:/(77
    3$&.$5'(17(535,6(&203$1<DQG
    '$9,'*,//                                                         

                             'HIHQGDQWV

    







                   5HVSHFWIXOO\VXEPLWWHGWKLVBBWKGD\RI-DQXDU\

                                              

                                              

                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



                &21),'(17,$/±68%-(&7723527(&7,9(25'(5





        Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 3 of 45



                                     Table of Contents


I.      INTRODUCTION

II.     EXPERT CREDENTIALS

III.    COMPENSATION

IV.     MATERIALS CONSIDERED

V.      SUMMARY OF OPINIONS

VI.     BACKGROUND

        A.   Transceiver Technology

        B.   Counterfeiting of Transceivers

        C.   Overview of Methodology

VII.    AFFIRMATIVE OPINIONS REGARDING THE AUTHENTICITY OF THE SEIZED
        EQUIPMENT

        A.   Transceivers on the Inventory List

        B.   Transceivers not on the Inventory List

VIII.   REBUTTAL TO THE OBSERVATIONS OF PLAINTIFFS’ EXPERT
        Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 4 of 45



I.      INTRODUCTION
1.      I, Shelley Raina, have been retained as an expert in this case by counsel for
defendants/counterclaim plaintiffs Hewlett-Packard Financial Services Company, Hewlett-
Packard Financial Services (India) Private Limited (“HPFS India”), HP Inc., Hewlett Packard
Enterprise Company, and David Gill (collectively, “Defendants”). If called as an expert witness
at trial, I expect to testify regarding the matters set forth in this report.
2.      Defendants have been sued by Integrated Communications & Technologies, Inc. (“ICT”),
its CEO, Alexander Styller, three Chinese former employees of ICT, and family members of those
former employees. In general, the Plaintiffs allege that HPFS India sold counterfeit transceivers
(a type of computer networking equipment) to ICT in 2011, and that three ICT employees were
arrested and imprisoned by Chinese authorities for attempting to sell that counterfeit equipment in
China. I understand that when the ICT employees were arrested, the Chinese authorities seized
equipment in the employees’ possession, and that those devices were subsequently returned to the
Plaintiffs and ultimately preserved in the United States (the “Seized Equipment”).
3.      I was asked by Defendants’ counsel to analyze the Seized Equipment to determine whether
it is in fact counterfeit, and then to analyze and compare the serial numbers on each piece of Seized
Equipment with the serial numbers on the inventory list of equipment sold by HPFS India to ICT
in 2011 (the “Inventory List”). I was also asked to review and respond to the report submitted by
Plaintiffs’ expert, Nicholas Xuanlai Fang, Ph.D.
4.      This report describes the work performed by me and professionals working under my
direction, and explains the results of my analysis. In short, it is my opinion that all units of the
Seized Equipment that were sold by HPFS India to ICT (with the exception of one that was too
damaged to analyze) were authentic. It is also my opinion that a substantial number of units of
the Seized Equipment that were not sold by HPFS India to ICT were counterfeit. That is, based
on my investigation and analysis it appears that ICT was indeed attempting to sell counterfeit
equipment when its employees were arrested by Chinese authorities, but that counterfeit equipment
came from other sources – not from HPFS India.

II.     EXPERT CREDENTIALS
5.      I am the co-founder and Chief Executive Officer of True Pedigree, a consulting firm that
specializes in anti-counterfeiting and brand protection investigations and strategies for technology
companies. I have nearly two decades of experience in product and supply chain security.


                                                   -1-
        Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 5 of 45



6.      Prior to founding True Pedigree, for example, I served as Director of Compliance Systems
and Investigations at Cisco, a Fortune 100 networking technology company. In that role (and in
prior roles during my 18 years at Cisco), I built and supervised a global team of more than 40
people responsible for investigating, addressing, and preventing hardware counterfeiting and other
supply chain security issues, including with respect to Cisco’s transceiver products. I managed a
team of forensic engineers that analyzed thousands of Cisco products (including transceivers) to
identify counterfeits. I worked closely with law enforcement agencies around the world, including
the FBI and Customs & Border Protection in the United States, and supported those agencies in
hundreds of search warrants and raids on counterfeit manufacturing operations (primarily in
China) and counterfeit equipment brokers (worldwide). My team also trained customs officials in
various countries on how to identify counterfeit Cisco products.
7.      Earlier in my career at Cisco, I was a hardware design engineer responsible for developing
networking router and switch products, many of which incorporated transceivers.
8.      I also co-founded Vantage Point Analytics, a software startup focused on supply chain
analytics and counterfeit abatement. In that capacity, I partnered with Flextronics, the world’s
second-largest contract technology manufacturer.
9.      I received a Bachelor of Science degree in electrical engineering and computer science from
the University of California, Berkeley, in 1995.
10.     In accordance with Rule 26 of the Federal Rules of Civil Procedure, a copy of my current
curriculum vitae, which summarizes my qualifications and professional experience, is attached as
Exhibit 1 to this report. I have not previously provided expert testimony at a deposition,
arbitration, or trial.

III.    COMPENSATION
11.     True Pedigree is being compensated at rates ranging from $280 to $650 per hour for the
time worked on this engagement, plus expenses. My hourly rate for time spent on this engagement
is $550 per hour for general work and $650 per hour for deposition or trial time. True Pedigree’s
fees are not contingent on the outcome of this matter or on any of the opinions expressed herein.

IV.     MATERIALS CONSIDERED
12.     In forming the opinions expressed herein, I considered the allegations set forth in Plaintiffs’
Second Amended Complaint. My opinions are also based on my inspection of the Seized Equipment


                                                   -2-
         Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 6 of 45



itself, as well as the Inventory List,1 other materials cited herein, and my training, experience, and
expertise in the field. I have also considered the report submitted by Plaintiffs’ expert, Dr. Fang, and
the information described therein. My opinions are based upon information available to me as of
the date of this report. I reserve the right to supplement this report and the opinions expressed herein
to the extent that additional information becomes available after the date hereof.
13.      If I am called as a witness at trial in this action, I may create demonstrative exhibits that
refer or relate to the matters discussed in this report, or in my deposition testimony. I have not
created any such exhibits as of the date of this report.

V.       SUMMARY OF OPINIONS
14.      Based on my experience, education, and training, and on my analysis of the facts and
circumstances of this case, I have reached the following conclusions:

             Of the 781 units of Seized Equipment provided for inspection, 647 bear serial numbers
              that appeared on the Inventory List. I determined that 646 units of Seized Equipment
              acquired from HPFS India by ICT are authentic, and one device was too damaged
              to inspect and reach a conclusive determination.

             Of the remaining 134 units of Seized Equipment not on the Inventory list – and
              therefore presumptively not acquired from HPFS India by ICT – at least 31 units of
              Seized Equipment are counterfeit.

15.      Nothing in Dr. Fang’s report causes me to change my conclusions. Dr. Fang is not (and
does not claim to be) an expert in counterfeiting, transceivers, or brand security. His report does
not include any analysis of whether the Seized Equipment is in fact counterfeit or authentic.
Rather, Dr. Fang merely makes simple observations of the product holographic labels and
compares those observations to a list of supposed “indicators” of counterfeiting that he was
provided by Plaintiffs’ counsel. He does not claim to have any knowledge or experience
concerning whether or not any of those supposed “indicators” are in fact evidence of counterfeiting.
In sum, Dr. Fang’s observations do not address the fundamental question of whether the Seized
Equipment is in fact counterfeit or authentic, and they do not change the conclusions I reached based
on my inspection of the equipment and my nearly two decades of relevant industry experience.


1
  I relied on the Inventory List spreadsheet produced by Defendants as DEF0001174. I understand from Defendants’
counsel that Plaintiffs’ version of the inventory list contains an identical set of products (by serial number) in PDF form.


                                                           -3-
       Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 7 of 45



VI.    BACKGROUND

       A.       Overview of Equipment

16.    The Seized Equipment consists of 781 optical transceivers. Optical transceivers are
modular devices used in high-bandwidth data communications applications that enable data cables
to connect to networking hardware. They comprise both a transmitter and a receiver that share
common circuitry or a single housing. Optical transceivers use fiber optic technology to transmit
(or send) and receive data. Optical transceivers have an electrical interface on one side that
connects to system hardware, and an optical interface on the other side that connects to the outside
world through a fiber optic cable.

17.    This Figure 1 depicts several different types of transceivers (all of which are about 2-3
inches long):




                                              Fig. 1

18.    This Figure 2 depicts how a transceiver is plugged in to an electrical system such as a
media converter.




                                               -4-
       Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 8 of 45




                                              Fig. 2

19.    This Figure 3 depicts how fiber optic cable connects to the outside of the transceiver that
is plugged in an electrical system.




                                              Fig. 3

20.    Every transceiver has electronic components to condition and encode/decode data into
light pulses and then send them to the destination as electrical signals. To send data as light, it
makes use of a light source, and to receive light pulses, the transceiver makes use of a photodiode
semiconductor.



                                               -5-
       Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 9 of 45



21.     Data can usually travel only one way in a fiber optic cable, so most transceivers have two
ports for bidirectional communication: one for sending signals and the other for receiving signals.
Alternatively, a single cable can be used; in this configuration, the transceiver will only be able to
either send or receive data at one time but not both. The opposite end of the transceiver has a
special connector for fitting the transceiver into specific models of enterprise-grade ethernet
switches, firewalls, routers and network interface cards. The yellow cables in this Figure 4 are
connected to either the TX (transmit) or RX (receive) port of a transceiver that is plugged in to the
system:




                                                 Fig. 4

22.     As with most networking devices, there are many different types and models of
transceivers available, from many different manufacturers. See Figure 1. These models vary in
size, performance and price. For example, SFP, SFP+, and XFP are all terms for specific types of
optical transceivers that plug into a special port on a switch, router or other network device to
convert the port to a fiber optical interface.

23.     The Seized Equipment that I inspected and tested falls into two optical transceiver
categories: SFP and XFP.

        (1) SFP: The small form-factor pluggable (SFP) transceiver is a compact network interface
        module used for both telecommunication and data communications applications. It is a



                                                 -6-
      Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 10 of 45



       popular industry format jointly developed and supported by many network component
       vendors. The advantage of using SFPs instead of fixed interfaces (e.g. modular connectors
       in Ethernet switches) is that the interface port can be equipped with any suitable type of
       transceiver as needed.

       (2) XFP: The XFP (10 Gigabit Small Form Factor Pluggable) is a standard for transceivers
       for high-speed computer network and telecommunication links that use optical fiber. XFP
       is a slightly larger form factor than the more popular SFP (to facilitate cooling). Like SFPs,
       XFP modules are protocol-independent.

24.    This Figure 5 depicts an XFP (above) and an SFP (below) transceiver side-by-side.




                                              Fig. 5

25.    An OEM (Original Equipment Manufacturer) such as H3C, Cisco, or Juniper purchases
transceivers from an ODM (Original Design Manufacturer), which is the entity that actually
manufactures the devices such as Finisar, Methode, JDSU, WTD, or Agilent, and then physically
applies their trademark on a label that is affixed to these products before selling them as part of
their product portfolio – usually as an accessory to their proprietary networking devices (routers,
switchers, and firewalls, for example). Figures 6 and 7 below, respectively, show transceivers
branded with Cisco and Juniper trademarks/tradenames.




                                               -7-
      Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 11 of 45




                                             Fig. 6




                                             Fig. 7

26.    Regardless of the type or model, every transceiver has a unique numerical or
alphanumerical identifier, referred to as the product serial number. The serial number is printed
on the label, and usually denoted as “S/N” or “SN” as in the Figures 6 and 7 above. The serial
number on the Cisco transceiver in Figure 6 is “SNS13511JFM” and the serial number on the
Juniper transceiver in Figure 7 is “ARD0M8L.”

27.    In my experience, genuine OEM manufacturers never repeat serial numbers within their
respective transceiver product lines. Repeating numbers would defeat the purpose of a serial
number, which is to provide a unique identifier for every device manufactured.

28.    Transceiver labels typically also capture serial numbers in barcode format. A barcode is a
method of representing data in a visual, machine-readable form. There are two barcode formats
in use today. Traditional one-dimensional (“1D”) linear barcodes represent data by varying the
width and spacing of parallel lines.    More recently, two-dimensional (“2D”) variants were
developed, using rectangles, dots, hexagons and other geometric patterns, called matrix codes.


                                              -8-
       Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 12 of 45



(Though called “barcodes,” 2D barcodes do not actually use “bars.”) Both 1D and 2D barcodes
can be read by scanners to reveal their serial number data. Figure 8 shows images of example 1D
and 2D barcodes, on the left and right respectively.




                                                Fig. 8

29.    In the Cisco example further above (Figure 6), the label has both a 1D and 2D barcode
while the Juniper transceiver above (Figure 7) only has a 1D barcode.
30.    Many OEMs also apply holographic labels to their products. These labels do not contain
unique identifying information for each transceiver, but rather a hologram that is repeated across
all equivalent OEM products. As I explain below, because hologram labels are very difficult and
expensive to produce, they serve as a deterrent to counterfeiters.

31.    Transceivers also include a component called the EEPROM (electrically erasable
programmable read-only memory). The EEPROM is a small (under 1MB) type of memory used
to store relevant information about the transceiver. The EEPROM is non-volatile, which means it
holds data even when not receiving power. The EEPROM on each transceiver stores the serial
number and other information identifying the device, including, but not limited to, the part number,
ODM vendor name, and date of manufacturing.              The EEPROM also contains information
describing the transceiver’s capabilities, such as power consumption and cable length parameters;
this information is read and used by networking equipment when making data transfer decisions.
The EEPROM data may also be read by commercially available EEPROM reader devices, which
are used to confirm transceiver compatibility with networking switches, among other things.

32.    The redundancy in the serial numbers of genuine products – i.e., their repetition across the
alphanumeric label, the barcodes, and the EEPROM data – helps confirm transceiver authenticity.
As explained in the next section, counterfeiters either cannot, or will not make the effort to, achieve
this redundancy. Thus, brand security experts (like me) use that redundancy – or any anomalies –
in making determinations of authenticity and as a means to protect against counterfeiting.


                                                 -9-
          Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 13 of 45



          B.     Counterfeit Transceivers

33.       I have 15 years of experience in forensically analyzing counterfeit electronic products in
the networking and telecommunications space. Of all the product categories I have worked with,
transceivers are most widely counterfeited. There are multiple factors that make this product
category ripe for counterfeiting, including:

         the electronic design of transceivers is fairly straightforward, so they are easy to reverse
          engineer;
         there is a high demand for transceivers; and
         transceivers typically have high profit margins because the sale price (up to hundreds of
          dollars) is high relative to the cost of goods to the OEM.
34.       Based on my experience in overseeing and supporting anti-counterfeit operations for
various brands across the globe, electronics – including transceivers – are predominantly
counterfeited in China and then distributed and sold globally. I have personally seen or been
exposed to many of these counterfeiting operations.

35.       A transceiver counterfeiting operation addresses the following aspects of transceivers:

         Printed circuit board assembly (PCBA): The PCBA is the functional core of the
          transceiver. It includes the EEPROM and other electronic components that enable the
          transceiver to transmit and receive data. Counterfeiters usually source used or salvaged
          electronic components to build PCBAs. For that reason, and because counterfeit products
          do not undergo the rigorous functional testing of genuine OEM products, counterfeit
          transceiver operations often result in products that perform poorly or not at all.

         EEPROM programming:              Counterfeiters use widely-available tools to program
          information into the EEPROM, including the identification information referenced above
          (serial numbers, part numbers, and the like). Counterfeiters do this in an attempt to “fool”
          or mislead purchasers by populating the EEPROM with data that has the appearance of
          legitimacy. But, as I explain below, counterfeiters cannot completely replicate genuine
          OEM identifying information because they must invent serial numbers and other such
          unique identifiers. Often, counterfeiters simply repeat a single serial number across an
          entire line of counterfeit products.




                                                  - 10 -
          Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 14 of 45



         Housing:    Counterfeiters typically salvage the metal exterior housing from used or
          scrapped transceivers, or manufacture them outside of authorized channels.

         Label Printing: Counterfeiters also print fake labels designed to look like genuine OEM
          labels. In addition to the OEM’s trademark, the labels include serial numbers, barcodes,
          and other identifying information. As with the EEPROM, serial numbers on these labels
          often do not follow the OEM serial number nomenclature guidelines and may be repeated
          numerous times. Moreover, the serial numbers listed alphanumerically on counterfeit
          labels often do not match the serial numbers recorded as barcodes or encoded on the
          counterfeit EEPROM. That is because it takes time, effort, and technology (such as 1D
          and 2D barcode generators) to match up serial numbers across the various elements of a
          transceiver – steps counterfeiters do not bother (or cannot afford) to take. Often, for
          example, counterfeiters just print the same barcode on all labels they manufacture, resulting
          in mismatch between the printed serial number and the counterpart barcode representation.

                 o A note on holographic labels: in my nearly two decades of experience, I have
                     never seen a transceiver counterfeiting operation that successfully copies all
                     attributes of a particular genuine OEM holographic label. I understand that the
                     technology used to produce holograms is extraordinarily expensive, and
                     transceiver counterfeiters either cannot afford such equipment or do not view it
                     as a worthwhile investment. However, I have seen several instances where
                     “leakage” in the OEM supply chain (e.g., theft and resale by factory plant
                     employees) leads to counterfeiters acquiring a stock of “genuine” holographic
                     labels, which they then apply to their counterfeit transceivers.

         Packaging Production: Some counterfeiters also produce counterfeit packaging that looks
          like genuine OEM packaging.

          C.     Overview of Methodology

36.       I, along with one of my True Pedigree colleagues, inspected the Seized Equipment at the
offices of Defendants’ counsel, Choate, Hall & Stewart LLP, in Boston from May 6-8, 2019.
37.       Defendants’ counsel provided me with a box containing what I was informed was the
Seized Equipment – i.e., the set of transceivers seized by Chinese authorities from ICT when they
arrested the ICT employees.         I understand that Plaintiffs have represented that the Seized


                                                 - 11 -
        Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 15 of 45



Equipment was returned to the ICT employees following their release from prison, and that it was
stored in a residential dwelling for a period of time and then shipped to the United States, where it
was securely warehoused before being provided to Defendants’ counsel for my inspection. Figure
9 below is an image of the box I received containing the Seized Equipment.




                                                      Fig. 9

38.     The Seized Equipment was stored in 20 Ziploc bags, pictured in Figure 10 below. Nineteen
of these Ziploc bags contained devices, while one bag contained only loose oval labels.2 Each
individual Ziploc bag was marked with a number that corresponded to the amount of devices
contained in each bag, as shown below. We confirmed the accuracy of these numbers by counting
the devices in each bag.




2
   Most units of Seized Equipment had green oval labels, and the green oval labels in Bag # 20 had apparently peeled
off some of the devices. I do not know the origin of these labels, but they may have been applied as some form of
inventory tracking at some point over the many times the products changed hands. In any event, they are not product
labels, and they were not part of my analysis.


                                                      - 12 -
          Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 16 of 45




                                               Fig. 10
39.       I understand from Defendants’ counsel that the Seized Equipment was sorted in this
manner by Plaintiffs’ counsel or someone acting at their direction.
40.       After an initial inspection, we set up the following equipment that we brought with us to
analyze and test equipment to determine its authenticity:
         SFPTotal Programmer: SFPTotal Programmers are commercially available and are
          designed for reading various types of transceivers, including SFP, SFP+, and XFP devices.
          When a transceiver is plugged into the appropriate port of the SFPTotal Programmer, and
          the programmer is connected by USB to a computer running SFPTotal Wizard software,
          the EEPROM data can be read and analyzed. These devices are widely used to help ensure
          compatibility with network switches of popular brands. We used the programmer to read
          the contents of the EEPROM for each unit of Seized Equipment. Figure 11 depicts an
          SFPTotal programmer:




                                                - 13 -
          Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 17 of 45




                                                    Fig. 11

         1D/2D barcode reader: We used a Tera brand barcode scanner that scans both 1D and 2D
          barcodes and outputs the reading to my computer.

         Digital camera with SD card: We used a Canon Powershot digital camera to capture
          images of all the devices that we tested.

41.       Figure 12 below depicts our test setup:




                                                Fig. 12
We used a Microsoft notebook (blue in color in the image above) connected to the SFPTotal
programmer, and an Apple laptop connected to the 1D/2D barcode scanner and the digital camera.


                                                 - 14 -
      Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 18 of 45



42.    The initial step of my examination involved recording as much information as possible
regarding each transceiver, including (i) taking photographs of each product and its labels; (ii)
recording the serial numbers printed on those labels; (iii) scanning 1D and 2D barcodes and the
information embedded therein; and (iv) reading and recording information stored on each
product’s EEPROM. As explained below, we recorded the resulting data in an Excel spreadsheet.
43.    We proceeded with our examination of the devices, beginning with the 50 devices in Ziploc
bag #1. My colleague took one device out of the Ziploc bag at a time and took pictures of the
device to capture images of all labels affixed on the product. The pictures were then downloaded
to my Apple laptop. Figures 13a and 13b below are pictures of certain devices that are
representative of the pictures we took of each device during our examination.




                  Fig. 13a                                            Fig. 13b

44.    Most of the devices we tested had two labels affixed. One label typically had the serial
number of the device printed alphanumerically and also represented by a 1D barcode. In Figure
13a above, the serial number is BP1009250285. The other label typically included, among other
information, the part number. In Figure 13b above, the part number is RTXM191-400-H3C.
However, on most devices, the part number was at least partially obscured by another label, as in
Figure 14 further below.
45.    We recorded the serial number numbers printed on each label, and observed part numbers
where visible. We also used the Tera barcode scanner to read the 1D barcodes and confirm whether
they matched the printed barcodes.
46.    Some of the devices examined also had a 2D barcode printed on the product label. The 2D
barcode, wherever present, was scanned and the resulting alphanumeric string was compared with


                                             - 15 -
      Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 19 of 45



the string printed next to it. (In authentic devices, one would expect the alphanumeric string
represented by the 2D barcode to correspond to the one printed right next to the barcode.) In
Figure 14 below, the string is 210231A563X107002157.




                                            Fig. 14
47.    I then plugged the transceiver in to the SFPTotal programmer and read the contents of the
EEPROM using SFPTotal Wizard software, as shown in this Figure 15:




                                            Fig. 15


                                             - 16 -
         Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 20 of 45



48.      I recorded the following data from each transceiver’s EEPROM to my Excel spreadsheet:
serial number, vendor name, and date of manufacture. For example, in Figure 15 above, the serial
number is BP1014551266; the vendor name is WTD; and the date code is 100410 (i.e., April 10,
2010).
49.      As explained above, I recorded all of this data in an Excel spreadsheet, from which I created
Appendix A, attached to my report. Appendix A consists of three sheets:
            Units On Inventory List: Column A lists all of the serial numbers from the Inventory
             List of equipment sold by HPFS to ICT that were also found on the Seized Equipment.
             For each such unit, Columns C-E identify whether that serial number was also captured
             on the printed label, in the 1D barcode, and in the EEPROM. Columns F and G record
             the vendor name and date code from the EEPROM data. Column H records my
             conclusion of authenticity, and Column I indicates the Ziploc bag number in which the
             product was found.

            Units Not On Inventory List: Column A records the serial number on the printed
             label. Columns B and C identify whether that serial number was also captured in the
             1D barcode and the EEPROM. Columns D and E record the vendor name and date
             code from the EEPROM data. Column F records my conclusion, and Column G
             indicates the Ziploc bag number and other notes.

            Bag-by-Bag Summary: This sheet summarizes my conclusions as broken down
             among the numbered Ziploc bags, and also describes my 2D barcode findings and some
             other notes.

VII.     AFFIRMATIVE OPINIONS REGARDING THE AUTHENTICITY OF THE
         SEIZED EQUIPMENT

50.      Based on my analysis of the data recorded during my inspection of the Seized Equipment
and my comparison of the results with the Inventory List, I reached the following conclusions:
            Of the 781 pieces of Seized Equipment provided for inspection, 647 bear serial
             numbers that appeared on the Inventory List. 646 out of 647 pieces of Seized
             Equipment acquired from HPFS India by ICT are authentic. The only exception
             was one device with a damaged EEPROM that I could not inspect, but I have no reason
             to believe it is not authentic.


                                                - 17 -
      Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 21 of 45



          Of the remaining 134 pieces of Seized Equipment not on the Inventory list – and
           therefore presumptively not acquired from HPFS India by ICT – 31 pieces of Seized
           Equipment are counterfeit.

51.    My analysis and inspection of the devices focused on the following characteristics and
fundamental principles, which I know to be reliable because they are consistent with patterns and
practices I have observed during my years of experience in examining and identifying (at least)
hundreds of batches of counterfeit transceivers:
          Counterfeit transceivers typically reflect anomalies in the unique identifying data –
           especially serial numbers – associated with the transceiver. Because serial number data
           should be redundant in every place where it is written – the alphanumeric printed label,
           the barcode(s), and the EEPROM data – anomalies indicate some level of manual
           interference in the manufacturing process. Counterfeiters often do not have the means
           (such as 2D barcode generators) to achieve that redundancy. And counterfeiters almost
           never make the effort to do so because it takes time and money, and transceiver buyers
           pay little or no attention to label serial numbers (much less to their consistency in
           internal EEPROM data).        Moreover, even in those very rare instances where a
           counterfeiter makes the effort to ensure its (fake) serial number is redundant within an
           individual transceiver, counterfeiters often will simply repeat that serial number and
           other identifying information across an entire batch of counterfeit transceivers – rather
           than pointlessly go through the effort of creating individualized identifiers for each one.

          Authentic OEM transceivers, by contrast, reflect none of these anomalies. Every
           single transceiver manufactured by an ODM and acquired by the OEM contains a
           unique serial number, following that OEM’s nomenclature conventions, that is
           replicated across the alphanumeric printed label, the barcode(s), and the EEPROM
           data. And because every transceiver contains unique identifiers, a set of transceivers –
           no matter how large – will never contain repeated serial numbers.

52.    Thus, I relied upon two primary guidelines in determining whether a transceiver was
authentic or counterfeit. First, if all of the following conditions were true, the transceiver was
presumptively authentic:




                                               - 18 -
        Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 22 of 45



             the serial number printed on the label matched the serial number encoded in the
              1D barcode; AND
             the serial number printed on the label matched the serial number read from the
              EEPROM; AND
             the serial number printed on the label did not match the serial number printed
              on the label of any other unit of Seized Equipment; AND
             wherever applicable, the 2D barcode scan matched the alphanumeric string
              printed next to it.

Second, if any of these conditions were false, without any contextual excuse for the mismatch
(such as with the three initial “anomalies” described below), the transceiver was presumptively
counterfeit.
53.      I also relied on certain other contextual indicators of authenticity/counterfeiting, as
explained below.
54.      While I observed part numbers recorded on the printed labels and in the EEPROMs, I did
not record or rely on this data in reaching authenticity/counterfeit determinations. That is because
the printed part numbers were obscured on most of the devices I inspected, and also because part
numbers (which are replicated across entire product lines) do not provide unique identifiers like
serial numbers. In any event, I did not observe any anomalies in part numbers that would change
my conclusions.
55.      After reaching authenticity/counterfeit determinations, I compared the transceiver serial
numbers with those on the Inventory List.
56.      I analyzed a total of 781 transceivers.3 Of these, 647 bore serial numbers corresponding to
entries on the Inventory List. (The Inventory List itself contains 3,370 entries.) The remaining
134 transceivers were not on the Inventory List.
         A.       Transceivers on the Inventory List
57.      I concluded that every one of the 647 transceivers on the Inventory List was authentic. Of
these, 643 showed no anomalies, 3 showed anomalies but context confirmed they were authentic,
and 1 contained a damaged, unreadable EEPROM but otherwise appeared to be authentic.



3
  Plaintiffs’ complaint refers to the seizure of 778 transceivers by Chinese police, and Dr. Fang says that he analyzed
779 transceivers. I cannot explain the slight discrepancy in the counts. I analyzed the 781 transceivers that were
presented to me as constituting the Seized Equipment.



                                                        - 19 -
        Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 23 of 45



58.      As shown in Appendix A, Units On Inventory List, the 643 transceivers without
anomalies had serial numbers that were consistent across the board. That is, for each transceiver,
the printed alphanumeric serial number (beginning with BP or EX for all products analyzed)
matched the 1D barcode readout as well as (most importantly) the EEPROM data.4 And, for all
of the 313 transceivers that had 2D barcodes, the 2D barcodes matched the alphanumeric string
printed on the label next to the barcode. The serial number nomenclature was also consistent –
each serial number began with either “BP” or “EX.”
59.      Moreover, the manufacture dates captured in the EEPROM – all of which were in 2009
and 2010 – are consistent with the time frame of the case facts as I understand them.
60.      There were three products where the serial number on the product label matched the 1D
barcode, but did not match the serial number captured in the EEPROM. Specifically, this
mismatch occurred with respect to transceivers bearing product labels with the serial numbers
BP1021820439, BP1030510858, and BP1014550377.                          See Appendix A, rows 646-648. This
anomaly, however, is easily explained to a 99% degree of certainty, in my opinion in light of the
circumstances, by the reasoning that the product labels peeled off and were re-applied within the
same set of inventory sold to ICT.
61.      I observed that, while all three serial numbers as printed on the product label were found
on the Inventory List, the EEPROM data matched the serial numbers of other devices on the
Inventory List. For example, as shown in Figure 16 below, the serial number printed on the
product label of the first device matched the serial number read from the EEPROM of the second
device. I also noted that the serial number as read from the EEPROM of the first device and the
serial number as read from the EEPROM of the third device were also found on the Inventory List
(i.e., the full list of 3,370 devices HPFS agreed to sell to ICT). See DEF0001174.




4
  As noted in Appendix A, six of the transceivers had 1D barcodes that were too damaged or smudged to be read by
my Tera scanner. As explained elsewhere in my report, the existence of some damage to the product labels does not
surprise me, and does not indicate that they are counterfeit (in contrast, for example, to a 1D barcode label that can be
scanned, but reveals a non-matching serial number). Because these five devices had all other indicators of authenticity,
including in their EEPROM data, I concluded that they were genuine.


                                                         - 20 -
       Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 24 of 45



                           Fig. 16 (see also Appendix A, rows 646-648)
62.    While analyzing the products over three days, I noticed quite a few products where the
serial number labels were partially peeled off. Since the products have changed hands multiple
times, are about a decade old, and were stored in sub-optimal conditions, it is very likely that some
labels peeled off at some point. (In fact, as shown in the second tab of Appendix A, there were 7
units of Seized Equipment that did not have product labels; i.e., the labels had completely peeled
off.) It is also very likely that some of these labels were then applied back on the wrong product,
creating a mismatch between the serial number on the product label and the serial number read
from the EEPROM. In fact, I have seen similar label swaps in batches due to peeling/reapplied
labels and human error in the past.
63.    The set of anomalies identified in the three products above (see Figure 16) is strong
evidence that such a swap did in fact occur. Said differently, the label on device B peeled off and
was mis-applied to device A. I am virtually certain that, if I had access to the full set of 3,370
devices on the Inventory List (as opposed to only the 647 units of Seized Equipment found on the
Inventory List), I would be able to confirm that there are devices with EEPROM data matching
the mis-applied product labels on devices B and C.
64.    Besides the mismatch in the serial number as observed on the label versus the EEPROM,
for which I have provided the most likely explanation, there were no anomalies observed for these
three devices. The 1D barcodes matched the printed serial numbers, and the 2D barcodes matched
the accompanying alphanumeric string.
65.    Thus, it is my opinion that all three of the initially “anomalous” devices are genuine and
not counterfeit.
66.    Finally, there was one transceiver on the Inventory List where the EEPROM could not be
read by the SFPTotal Programmer. Appendix A, row 649. As with the peeling product labels,
this damage does not surprise me, and I have encountered such problems with old, damaged
transceivers in my past experience. There were no other anomalies associated with this transceiver,
and in fact the printed serial number matched the 1D barcode. Though I could not apply my full
analysis, I am confident that this device, too, is authentic.
67.    Importantly, the mere fact that every one of the 647 transceivers contains a unique serial
number is itself evidence that they are all authentic. As I explained above, counterfeiters typically
copy-and-paste serial numbers across large batches of their counterfeit transceivers.           The



                                                - 21 -
      Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 25 of 45



likelihood that this set of 647 transceivers – or, indeed, the entire Inventory List of 3,370
transceivers – consists solely of unique serial numbers created by one or many (unidentified)
counterfeiters would be vanishingly small. And the likelihood that every one of those unique serial
numbers would be perfectly replicated within each individual transceiver, with no anomalies, is –
in my opinion and experience – zero.
       B.      Transceivers not on the Inventory List
68.    There were 134 units of Seized Equipment not found on the Inventory List. This did not
surprise me because it is consistent with ICT’s statements to the Court that it was trading H3C
equipment acquired from other sources both before and after the HPFS transaction. See Plaintiffs’
Status Report, August 19, 2019 (Dkt. No. 219), at pp. 5-6.
69.    Of the remaining 134 transceivers not on the Inventory List, I concluded that 31 of them –
over 23% – were counterfeit. The remainder met my authenticity criteria, except for 7 devices
which I could not analyze because their product labels had peeled off.
70.    For each of the 28 transceivers in Bag #16, the serial number on the product label did NOT
match the serial number recorded in the EEPROM. This alone indicates counterfeiting because
genuine OEM products would never have such a mismatch. See Appendix A, Units Not On
Inventory List, rows 2-29.
71.    But there are also numerous other indicators of counterfeiting for the 28 transceivers in
Bag #16:
           Approximately half of these products did not follow the serial number nomenclature
            for genuine products. For example, one device had a printed serial number of
            “100044061421” while the EEPROM serial number was “P9N0V27M.” As noted
            above, the serial numbers on all of the authentic transceivers began with “BP” or “EX.”
            (The remaining 13 transceivers in Bag #16 did follow the “BP” nomenclature, but
            otherwise failed my authenticity tests, as noted above and below.)
           The “Vendor” listed in the EEPROM for 26 of the 28 devices is H3C, which is not a
            valid value. H3C is an OEM (original equipment manufacturer) but not the ODM
            (original device manufacturer, or vendor). None of the genuine devices listed H3C as
            the ODM in the EEPROM.
           The EEPROM for one of those products listed the vendor as “H 3 C” (with spaces),
            which further indicates manual entry of fake EEPROM data.
           The EEPROM date code for all but one of the 28 devices was “101028,” which strongly
            suggests a counterfeit operation where the same date code was written on all
            EEPROMs. In the 647 genuine transceivers, by contrast, there were 25 different dates
            of manufacture.



                                               - 22 -
         Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 26 of 45



            The one device with a different date code is captured last on the list of 28. The
             EEPROM vendor is “Cisco-Finisar,” the label serial number is G0047468, and the
             EEPROM serial number is T4M4R133 – again, a different serial number nomenclature
             than any product found to be genuine. The 1D barcode on this product was also
             unreadable.
            All but one of the 28 products had a 2D barcode, and all 27 read incorrectly. That is,
             they did not match the alphanumeric string printed next to the 2D barcode. Genuine
             2D barcodes always match the accompanying string.
            Finally – and importantly – 6 transceivers in this batch of 28 contained duplicative
             serial numbers in their EEPROM data. “P9NOV9M” was read from four products
             while “P9N0V17M” was read from two products. Such serial number repetition would
             never happen on genuine products.

72.      The remaining three products analyzed as counterfeit were in Bag #19 (which consisted
only of these three products). These transceivers did not have a mismatch between the product
label and EEPROM serial numbers, but they did have numerous other anomalies that led me to
conclude they were counterfeit.
73.      The first product (Appendix A, row 30) lists “H 3 C” in the EEPROM vendor field. As
explained above, H3C is not a valid ODM vendor, and “H 3 C” (with spaces) indicates manual
entry of the false data.
74.      The second and third products (rows 31 and 32) both list a different manufacture date in
the EEPROM than the one printed on the label, and list the vendor name as Cisco-Finisar, which,
like H3C, is not a valid entry for this field.
75.      Thus, I concluded that the three transceivers in Bag #19, too, were counterfeit.
76.      While I did not conclusively analyze seven devices not on the Inventory List because they
did not have product labels (rows 128-135), I noted that three of them (rows 130-132) listed
“H3C” or “H 3 C” in the EEPROM vendor field, which, as explained above, is an indicator of
counterfeiting. And two of those three devices also had EEPROM date code 101028 and serial
number nomenclature (beginning with P9) similar to the counterfeit devices in bag 16, described
above.
77.      I was surprised to see that all of the devices I determined to be counterfeit were found
within two bags – Bag #16 and Bag #19 – which consisted only of counterfeit devices. All other
bags consisted only of authentic (or, in 8 instances, uninspectable) transceivers. See Appendix A,
Bag-by-Bag Summary. I have been informed that an inspection of the Seized Equipment was
previously performed at the request of Defendants’ counsel under the protections of the attorney-


                                                 - 23 -
       Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 27 of 45



client privilege and work-product doctrine, but that when that prior inspection was performed, the
Seized Equipment was not received from Plaintiffs, or returned to them, in Ziploc bags. It
therefore appears that the Seized Equipment was sorted into the 20 bags by Plaintiffs, Plaintiffs’
counsel and/or someone acting at their direction. I do not know how or why all of the counterfeit
devices came to be located in only two of the 20 bags, and those two bags contained only
counterfeit devices.
78.     One possible (if not likely) explanation is that someone engaged by Plaintiffs performed
an analysis of the Seized Equipment – after the privileged inspection conducted by Defendants
but before my inspection – and likely reached substantially the same conclusions I did and
sorted the devices accordingly.

VII.    REBUTTAL TO THE OBSERVATIONS OF PLAINTIFFS’ EXPERT
79.     I reviewed Dr. Fang’s report offered in support of Plaintiffs’ position that HPFS India sold
ICT counterfeit transceivers. I do not view Dr. Fang’s observations as helpful to resolving the
question of the authenticity of those transceivers.
80.     Dr. Fang is an MIT professor who apparently studies holograms. He does not claim to
have any knowledge or experience, or to be an expert, in the field of counterfeiting, transceivers,
or brand security. In fact, Dr. Fang does not even claim to have any experience or expertise in the
use of holograms on holographic labels.
81.     Moreover, Dr. Fang’s basic, “naked-eye” observations of certain holographic labels on the
Seized Equipment could be made by me (without particular expertise in holograms), or by any
layperson. One does not need a digital microscope tilted at a “27.6 degree angle with respect to
the horizontal plane” at 200x magnification to observe that certain labels are damaged, or that the
H3C logo shifts one direction or another in others. Even the “vertical dots” are plainly visible, as
shown by the fact that Dr. Fang used a cell phone camera to take pictures of them. I could (and
did) readily make substantially similar observations just by looking at the labels. Other brand
security experts, in my experience, would do the same, particularly when conducting inspections
in the field rather than in a laboratory or other non-field setting.
82.     Dr. Fang’s observations are unhelpful for another, even more fundamental, reason. He
does not (and does not claim to) provide opinions on whether the Seized Equipment is in fact
counterfeit or authentic. Instead, he merely compares his own observations of the holographic



                                                 - 24 -
       Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 28 of 45



labels to a list of supposed “indicators” of counterfeiting that he was provided by Plaintiffs’
counsel, and then notes any overlap. Dr. Fang does not claim to have any knowledge or experience
with respect to whether those indicators were in fact accurate or relevant indicators of
counterfeiting used by anyone during the relevant time period to determine whether the specific
devices in this case were authentic or counterfeit. In sum, Dr. Fang’s observations are not helpful
to answer the question of whether the Seized Equipment is in fact counterfeit or authentic, and
they do not change my conclusions.
83.     As I explained at length above, based on my nearly two decades of experience in
identifying counterfeit transceivers, the key to a thorough forensic analysis is an examination of
the product itself – and specifically a comparison of unique product identifiers recorded on the
product and in the EEPROM data. This is where one uncovers the most meaningful anomalies
between genuine and counterfeit products. Dr. Fang did not do any such analysis.
84.     Selective reliance on unclear (and possibly inaccurate or mistaken) guidance regarding
decade-old labeling practices is not a useful tool to determine whether equipment is counterfeit or
authentic. In my experience, labeling practices vary among companies, company divisions, vendors,
product lines, geography, and time periods. The principle of using serial numbers does not.
85.     Such differences in, or mistaken understandings of, guidelines could account for the
“shifting” H3C logo that is the basis for most of Dr. Fang’s observations. That is a far more likely
explanation than the notion that counterfeiters managed to create holograms for use on counterfeit
transceivers. As I explained above, the infrastructure required to create such labels is enormously
and prohibitively expensive to counterfeiters. In my 15 years of experience, I have never seen a
transceiver counterfeiting operation that successfully copies all attributes of a particular genuine
OEM holographic label.
86.     Moreover, as I explained above, even genuine holographic labels can be acquired and
repurposed by counterfeiters through “leakage” in the supply chain (i.e., a counterfeiter obtaining
stock of genuine labels through unauthorized means).
87.     Finally, damage to labels, holographic or otherwise, is not a serious basis for a determination
of counterfeiting. The Seized Equipment is many years old and has changed hands many times.
Moreover, the Seized Equipment was stored in substandard conditions in China and subsequently
transported to the United States. It is not at all surprising to me that the labels are damaged.
                                                * * *



                                                 - 25 -
9572710v2
          Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 29 of 45



 Shelley Raina                                                               Cell: 925-413-5766
                                                                             sraina@truepedigree.com


Over fifteen years of experience in product and supply chain security field. Subject matter expert, who has
worked with numerous brands across multiple verticals in addressing brand integrity problems such as
counterfeiting, grey market, software license abuse, service abuse, and similar issues. Assists clients in
assessing risks across their supply chain followed by a strategy to address the same. Works with clients to
develop strong forensic methodology, tools & applications leveraging data analytics, to proactively identify
issues in real time. In addition, supports clients in ongoing execution of the strategy.

                                            RELEVANT EXPERIENCE

Jan 2018 – Present          True Pedigree                                      San Francisco, TX
Co-Founder & CEO
  True Pedigree delivers leading‐edge solutions, support, advice and action to protect the brand integrity
     of our clients throughout the world. True Pedigree provides customized and scalable brand protection
     technology solutions designed to provide quantifiable return on investment. The end result delivers
     measurable support to internal business partners and external stakeholders, which enables our clients to
     maintain brand integrity and add real value to any corporate bottom line.

Jan 2017 – Dec 2017        Sideman & Bancroft LLP                             San Francisco, CA
Product & Supply Chain Security Strategist
  Assisted firm’s clients in product & supply chain security assessments followed by strategy and solutions
     to address concerns and mitigate risk.

Sep 2013 – Dec 2016         Vantage Point Analytics                        San Francisco, CA
Co-Founder & COO
  Developed SaaS solution to address product and supply chain security issues. Partnered with Flex, a
     company that provides innovative design, engineering, manufacturing, and logistics services to
     companies of all sizes and industries.

Apr 2005 – Aug 2013         Cisco Systems                                      San Jose, CA
Director, Compliance Systems and Investigations
 Built a team of 40+ to address product and supply chain security issues for Cisco. Worked with cross
    functional organizations like Manufacturing, Engineering, Sales & Services to develop anti-counterfeit
    solutions, and software solutions enabling proactive monitoring of the issues along with an action plan to
    mitigate such risks with a bottom line focus on company revenue and brand integrity.

July 1995 – July 2005       Cisco Systems                                      San Jose, CA
Hardware Design Engineer
  Worked in all areas of hardware design including product specification, design, development and test of
      hardware. Architected and developed 6 lines of Cisco router and switch products with 4 of these product
      lines realizing revenue >$1B over multiple years. Worked with marketing, manufacturing, software,
      diagnostics team from product concept to market inception.

                                                  EDUCATION

University of California, Berkeley   Bachelor of Science, Electrical Engineering & Computer Science    1995
                                                                               Units On Inventory List                                                                    Page 1



               Inventory List

                                                                      Same Serial
                                Same SN on   Same SN on 1D            Number in
Serial #                        Label?       Barcode?                 EEPROM?          Vendor Name in EEPROM   Date Code in EEPROM   Determination   Comment
EX1030011403                    Yes          Yes                      Yes              WTD                     100729                Genuine         Bag 12, Product 9
BP1014550259                    Yes          Yes                      Yes              WTD                     100411                Genuine         Bag 12, Product 8
EX1020020041                    Yes          Yes                      Yes              WTD                     100519                Genuine         Bag 12, Product 7
BP1014550115                    Yes          Yes                      Yes              WTD                     100411                Genuine         Bag 12, Product 6
BP1014550921                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 12, Product 50
EX1030010665                    Yes          Yes                      Yes              WTD                     100730                Genuine         Bag 12, Product 5
EX1017030204                    Yes          Yes                      Yes              WTD                     100429                Genuine         Bag 12, Product 49
BP1021820218                    Yes          Yes                      Yes              WTD                     100530                Genuine         Bag 12, Product 48
EX1030011831                    Yes          Yes                      Yes              WTD                     100730                Genuine         Bag 12, Product 47
BP1010840247                    Yes          Yes                      Yes              WTD                     100314                Genuine         Bag 12, Product 46
BP1014550879                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 12, Product 45
BP1030510138                    Yes          Yes                      Yes              WTD                     100728                Genuine         Bag 12, Product 44
BP1030511175                    Yes          Yes                      Yes              WTD                     100728                Genuine         Bag 12, Product 43
BP1014551273                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 12, Product 42
EX1020021778                    Yes          Yes                      Yes              WTD                     100520                Genuine         Bag 12, Product 41
BP1009250473                    Yes          Yes                      Yes              WTD                     100306                Genuine         Bag 9, Product 46
BP1014551242                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 8, Product 21
BP1009250452                    Yes          Yes                      Yes              WTD                     100306                Genuine         Bag 10, Product 48
BP1014550807                    Yes          Yes                      Yes              WTD                     100411                Genuine         Bag 2, Product 1
BP1014550662                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 6, Product 9
BP1014550638                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 5, Product 9
BP1009250258                    Yes          Yes                      Yes              WTD                     100306                Genuine         Bag 2, Product 17
BP1014550324                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 3,Product 43
EX1020021475                    Yes          Could not read barcode   Yes              WTD                     100520                Genuine         Bag 2, Product 5
BP1010840150                    Yes          Yes                      Yes              WTD                     100314                Genuine         Bag 6, Product 8
BP1030510722                    Yes          Yes                      Yes              WTD                     100728                Genuine         Bag 9, Product 33
BP1014550114                    Yes          Yes                      Yes              WTD                     100411                Genuine         Bag 10, Product 1
BP1014550913                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 2, Product 30
EX1030011094                    Yes          Yes                      Yes              WTD                     100729                Genuine         Bag 18, Product 39
BP1014550178                    Yes          Yes                      Yes              WTD                     100411                Genuine         Bag 3, Product 5
BP1014551395                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 9, Product 2
BP1014551012                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 18, Product 45
EX1030010714                    Yes          Yes                      Yes              WTD                     100729                Genuine         Bag 5, Product 8
BP1014550765                    Yes          Yes                      Yes              WTD                     100411                Genuine         Bag 18, Product 12
BP1009250299                    Yes          Yes                      Yes              WTD                     100306                Genuine         Bag 18, Product 8
BP1021820122                    Yes          Yes                      Yes              WTD                     100530                Genuine         Bag 7, Product 27
EX1020020059                    Yes          Yes                      Yes              WTD                     100519                Genuine         Bag 1, Product 2
BP0950100211                    Yes          Yes                      Yes              WTD                     100203                Genuine         Bag 18, Product 4
EX1021060401                    Yes          Yes                      Yes              WTD                     100528                Genuine         Bag 5, Product 7
EX1030011829                    Yes          Yes                      Yes              WTD                     100730                Genuine         Bag 6, Product 7
BP1014551397                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 18, Product 41
BP1009250181                    Yes          Yes                      Yes              WTD                     100306                Genuine         Bag 7, product 20
BP1014551365                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 10, Product 21
EX1017030165                    Yes          Yes                      Yes              WTD                     100429                Genuine         Bag 7, Product 28
BP1014550971                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 18, Product 11
BP1010840218                    Yes          Yes                      Yes              WTD                     100314                Genuine         Bag 5, Product 6
BP1014551347                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 18, Product 7
BP1014550277                    Yes          Yes                      Yes              WTD                     100411                Genuine         Bag 18, Product 6
                                                                                                                                                                             Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 30 of 45




EX1017030495                    Yes          Yes                      Yes              WTD                     100429                Genuine         Bag 6, Product 6
EX1021060596                    Yes          Yes                      Yes              WTD                     100528                Genuine         Bag 2, Product 42
BP1009250188                    Yes          Yes                      Yes              WTD                     100306                Genuine         Bag 18, Product 46
BP1014550617                    Yes          Yes                      Yes              WTD                     100410                Genuine         Bag 8, Product 12
EX1020050133                    Yes          Yes                      Yes              WTD                     100521                Genuine         Bag 5, Product 50
BP1015900005                    Yes          Yes                      Yes              WTD                     100417                Genuine         Bag 5, Product 5
                                 Units On Inventory List                                           Page 2



EX1021060436   Yes   Yes   Yes           WTD               100528   Genuine   Bag 6, Product 50
BP1021820056   Yes   Yes   Yes           WTD               100530   Genuine   Bag 6, Product 5
BP1009250306   Yes   Yes   Yes           WTD               100306   Genuine   Bag 4, Product 8
BP1010840022   Yes   Yes   Yes           WTD               100314   Genuine   Bag 2, Product 46
BP1014550319   Yes   Yes   Yes           WTD               100410   Genuine   Bag 11, Product 16
BP1021820058   Yes   Yes   Yes           WTD               100530   Genuine   Bag 12, Product 40
EX1020050078   Yes   Yes   Yes           WTD               100521   Genuine   Bag 10, Product 18
BP1009250096   Yes   Yes   Yes           WTD               100306   Genuine   Bag 7, Product 5
BP1021820255   Yes   Yes   Yes           WTD               100530   Genuine   Bag 12, Product 4
BP1009250278   Yes   Yes   Yes           WTD               100306   Genuine   Bag 5, Product 49
BP1009250088   Yes   Yes   Yes           WTD               100306   Genuine   Bag 10, Product 23
BP1030510903   Yes   Yes   Yes           WTD               100728   Genuine   Bag 4, Product 35
BP1021820118   Yes   Yes   Yes           WTD               100530   Genuine   Bag 18, Product 16
EX1017030094   Yes   Yes   Yes           WTD               100429   Genuine   Bag 9, Product 45
EX1021060149   Yes   Yes   Yes           WTD               100528   Genuine   Bag 4, Product 9
BP1014550602   Yes   Yes   Yes           WTD               100410   Genuine   Bag 15, Product 4
BP1030511072   Yes   Yes   Yes           WTD               100728   Genuine   Bag 15, Product 3
BP1014550245   Yes   Yes   Yes           WTD               100411   Genuine   Bag 6, product 49
BP1014551226   Yes   Yes   Yes           WTD               100410   Genuine   Bag 18, Product 1
BP1014551244   Yes   Yes   Yes           WTD               100410   Genuine   Bag 1, Product 9
BP1009250190   Yes   Yes   Yes           WTD               100306   Genuine   Bag 6, Product 48
BP1014550387   Yes   Yes   Yes           WTD               100410   Genuine   Bag 18, Product 35
BP1014551151   Yes   Yes   Yes           WTD               100410   Genuine   Bag 11, Product 12
BP1014550743   Yes   Yes   Yes           WTD               100411   Genuine   Bag 2, Product 29
BP1014550651   Yes   Yes   Yes           WTD               100410   Genuine   Bag 6, product 47
BP1014550112   Yes   Yes   Yes           WTD               100411   Genuine   Bag 7, Product 6
EX1030010809   Yes   Yes   Yes           WTD               100729   Genuine   Bag 5, Product 48
BP1014550907   Yes   Yes   Yes           WTD               100410   Genuine   Bag 18, Product 40
BP1010840193   Yes   Yes   Yes           WTD               100314   Genuine   Bag 8, Product 18
BP1010840165   Yes   Yes   Yes           WTD               100314   Genuine   Bag 7, Product 17
BP1014550369   Yes   Yes   Yes           WTD               100410   Genuine   Bag 18, Product 18
BP1014551123   Yes   Yes   Yes           WTD               100410   Genuine   Bag 8, Product 50
BP1014550251   Yes   Yes   Yes           WTD               100411   Genuine   Bag 5, Product 47
BP1014551046   Yes   Yes   Yes           WTD               100410   Genuine   Bag 2, Product 21
BP1014550177   Yes   Yes   Yes           WTD               100411   Genuine   Bag 8, Product 34
EX1020050125   Yes   Yes   Yes           WTD               100521   Genuine   Bag 4, Product 27
EX1020020581   Yes   Yes   Yes           WTD               100519   Genuine   Bag 18, Product 34
BP1014550372   Yes   Yes   Yes           WTD               100410   Genuine   Bag 3, Product 13
BP1014551284   Yes   Yes   Yes           WTD               100410   Genuine   Bag 6, Product 46
BP1009250382   Yes   Yes   Yes           WTD               100306   Genuine   Bag 10, Product 8
EX1020020517   Yes   Yes   Yes           WTD               100520   Genuine   Bag 12, Product 39
EX1017030650   Yes   Yes   Yes           WTD               100429   Genuine   Bag 11, Product 1
BP1030510238   Yes   Yes   Yes           WTD               100728   Genuine   Bag 6, Product 45
BP1010840121   Yes   Yes   Yes           WTD               100314   Genuine   Bag 18, Product 3
BP1030510478   Yes   Yes   Yes           WTD               100729   Genuine   Bag 18, Product 2
BP1014551285   Yes   Yes   Yes           WTD               100410   Genuine   Bag 11, Product 10
BP1030510635   Yes   Yes   Yes           WTD               100728   Genuine   Bag 12, Product 38
BP1030511158   Yes   Yes   Yes           WTD               100728   Genuine   Bag 12, Product 37
BP1014551039   Yes   Yes   Yes           WTD               100410   Genuine   Bag 3, Product 18
BP1014550830   Yes   Yes   Yes           WTD               100411   Genuine   Bag 8, Product 9
BP1009250064   Yes   Yes   Yes           WTD               100306   Genuine   Bag 18, Product 53
BP1010840382   Yes   Yes   Yes           WTD               100314   Genuine   Bag 18, Product 10
BP1014550107   Yes   Yes   Yes           WTD               100411   Genuine   Bag 8, Product 25
EX1030010502   Yes   Yes   Yes           WTD               100729   Genuine   Bag 3, Product 7
                                                                                                      Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 31 of 45




BP1009250182   Yes   Yes   Yes           WTD               100306   Genuine   Bag 9, Product 24
BP1014550745   Yes   Yes   Yes           WTD               100411   Genuine   Bag 4, Product 44
BP1014550599   Yes   Yes   Yes           WTD               100410   Genuine   Bag 6, Product 44
EX1020050155   Yes   Yes   Yes           WTD               100521   Genuine   Bag 9, Product 3
BP1014551038   Yes   Yes   Yes           WTD               100410   Genuine   Bag 7, Product 9
BP1010840129   Yes   Yes   Yes           WTD               100314   Genuine   Bag 3, Product 14
                                 Units On Inventory List                                           Page 3



BP1030510568   Yes   Yes   Yes           WTD               100728   Genuine   Bag 3, Product 6
BP1009250275   Yes   Yes   Yes           WTD               100306   Genuine   Bag 3, Product 21
BP1009250369   Yes   Yes   Yes           WTD               100306   Genuine   Bag 18, Product 30
BP1009250307   Yes   Yes   Yes           WTD               100306   Genuine   Bag 7, Product 25
BP1009250363   Yes   Yes   Yes           WTD               100306   Genuine   Bag 2, Product 50
BP1009250180   Yes   Yes   Yes           WTD               100306   Genuine   Bag 6, Product 43
EX1030011274   Yes   Yes   Yes           WTD               100730   Genuine   Bag 2, Product 23
BP1014551222   Yes   Yes   Yes           WTD               100410   Genuine   Bag 10, Product 37
BP1010840142   Yes   Yes   Yes           WTD               100314   Genuine   Bag 2, Product 45
BP1014551042   Yes   Yes   Yes           WTD               100410   Genuine   Bag 2, Product 10
BP1014551149   Yes   Yes   Yes           WTD               100410   Genuine   Bag 7, Product 40
BP1014550329   Yes   Yes   Yes           WTD               100410   Genuine   Bag 1, Product 34
BP1021820150   Yes   Yes   Yes           WTD               100530   Genuine   Bag 18, Product 25
BP1021820343   Yes   Yes   Yes           WTD               100530   Genuine   Bag 4, Product 29
BP1021820256   Yes   Yes   Yes           WTD               100530   Genuine   Bag 9, Product 7
BP1014550798   Yes   Yes   Yes           WTD               100411   Genuine   Bag 12, Product 36
EX1021060584   Yes   Yes   Yes           WTD               100528   Genuine   Bag 10, Product 26
BP1021820213   Yes   Yes   Yes           WTD               100530   Genuine   Bag 4, Product 2
BP1021820319   Yes   Yes   Yes           WTD               100530   Genuine   Bag 7, Product 18
EX1020050142   Yes   Yes   Yes           WTD               100521   Genuine   Bag 15, Product 15
BP1021820438   Yes   Yes   Yes           WTD               100530   Genuine   Bag 4, Product 33
BP1030510641   Yes   Yes   Yes           WTD               100728   Genuine   Bag 12, Product 35
EX1021060577   Yes   Yes   Yes           WTD               100528   Genuine   Bag 1, Product 14
EX1017030800   Yes   Yes   Yes           WTD               100429   Genuine   Bag 18, Product 51
EX1020050144   Yes   Yes   Yes           WTD               100521   Genuine   Bag 2, Product 12
EX1017030166   Yes   Yes   Yes           WTD               100429   Genuine   Bag 5, Product 46
BP1021820202   Yes   Yes   Yes           WTD               100530   Genuine   Bag 2, Product 26
BP1021820427   Yes   Yes   Yes           WTD               100530   Genuine   Bag 9, Product 49
BP1021820259   Yes   Yes   Yes           WTD               100530   Genuine   Bag 4, Product 1
EX1017030505   Yes   Yes   Yes           WTD               100429   Genuine   Bag 1, Product 47
BP1021820162   Yes   Yes   Yes           WTD               100530   Genuine   Bag 2, Product 11
BP1021820467   Yes   Yes   Yes           WTD               100530   Genuine   Bag 7, Product 34
BP1021820158   Yes   Yes   Yes           WTD               100530   Genuine   Bag 1, Product 41
EX1030010201   Yes   Yes   Yes           WTD               100729   Genuine   Bag 5, Product 45
EX1021060126   Yes   Yes   Yes           WTD               100528   Genuine   Bag 7, Product 23
BP1021820200   Yes   Yes   Yes           WTD               100530   Genuine   Bag 18, Product 28
EX1020050138   Yes   Yes   Yes           WTD               100521   Genuine   Bag 3, Product 32
BP1021820182   Yes   Yes   Yes           WTD               100530   Genuine   Bag 4, Product 42
BP1030510885   Yes   Yes   Yes           WTD               100728   Genuine   Bag 5, product 44
BP1010840380   Yes   Yes   Yes           WTD               100314   Genuine   Bag 12, Product 34
EX1030010209   Yes   Yes   Yes           WTD               100729   Genuine   Bag 5, Product 43
BP1030510844   Yes   Yes   Yes           WTD               100728   Genuine   Bag 10, Product 14
BP1030510379   Yes   Yes   Yes           WTD               100728   Genuine   Bag 9, Product 22
BP1030510538   Yes   Yes   Yes           WTD               100729   Genuine   Bag 2, Product 49
BP1030510386   Yes   Yes   Yes           WTD               100728   Genuine   Bag 18, Product 27
BP1030510128   Yes   Yes   Yes           WTD               100728   Genuine   Bag 1, Product 11
BP1030510704   Yes   Yes   Yes           WTD               100728   Genuine   Bag 2, Product 28
BP1030510507   Yes   Yes   Yes           WTD               100729   Genuine   Bag 12, Product 33
BP1014550595   Yes   Yes   Yes           WTD               100410   Genuine   Bag 6, Product 42
EX1030011560   Yes   Yes   Yes           WTD               100729   Genuine   Bag 18, Product 48
BP1030510701   Yes   Yes   Yes           WTD               100728   Genuine   Bag 1, Product 15
BP1030510519   Yes   Yes   Yes           WTD               100729   Genuine   Bag 9, Product 12
BP1030510258   Yes   Yes   Yes           WTD               100728   Genuine   Bag 18, Product 13
EX1030011818   Yes   Yes   Yes           WTD               100730   Genuine   Bag 9, Product 48
                                                                                                      Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 32 of 45




BP1030511031   Yes   Yes   Yes           WTD               100728   Genuine   Bag 10, Product 12
EX1030011420   Yes   Yes   Yes           WTD               100729   Genuine   Bag 8, Product 10
BP1030510123   Yes   Yes   Yes           WTD               100728   Genuine   Bag 4, Product 37
EX1030010042   Yes   Yes   Yes           WTD               100730   Genuine   Bag 10, Product 11
BP1009250009   Yes   Yes   Yes           WTD               100306   Genuine   Bag 6, Product 41
EX1030011650   Yes   Yes   Yes           WTD               100730   Genuine   Bag 10, Product 38
                                 Units On Inventory List                                           Page 4



BP1030510671   Yes   Yes   Yes           WTD               100728   Genuine   Bag 9, Product 9
BP1030510316   Yes   Yes   Yes           WTD               100728   Genuine   Bag 4, Product 36
BP1030510528   Yes   Yes   Yes           WTD               100729   Genuine   Bag 3, Product 27
EX1030010389   Yes   Yes   Yes           WTD               100729   Genuine   Bag 1, Product 37
EX1030010380   Yes   Yes   Yes           WTD               100729   Genuine   Bag 10, Product 33
BP1030510458   Yes   Yes   Yes           WTD               100729   Genuine   Bag 10, Product 41
EX1030010288   Yes   Yes   Yes           WTD               100730   Genuine   Bag 9, Product 1
BP1030510209   Yes   Yes   Yes           WTD               100728   Genuine   Bag 10, Product 29
BP1014550914   Yes   Yes   Yes           WTD               100410   Genuine   Bag 6, Product 40
BP1030510099   Yes   Yes   Yes           WTD               100728   Genuine   Bag 10, Product 32
BP1030510504   Yes   Yes   Yes           WTD               100729   Genuine   Bag 3, Product 9
EX1030010666   Yes   Yes   Yes           WTD               100730   Genuine   Bag 8, Product 32
BP1030510473   Yes   Yes   Yes           WTD               100729   Genuine   Bag 9, Product 34
BP1021820142   Yes   Yes   Yes           WTD               100530   Genuine   Bag 18, Product 9
EX1017030755   Yes   Yes   Yes           WTD               100429   Genuine   Bag 1, Product 48
BP1030510004   Yes   Yes   Yes           WTD               100728   Genuine   Bag 4, Product 12
BP1014550660   Yes   Yes   Yes           WTD               100410   Genuine   Bag 2, Product 8
BP1021820116   Yes   Yes   Yes           WTD               100530   Genuine   Bag 2, Product 32
EX1020050002   Yes   Yes   Yes           WTD               100521   Genuine   Bag 1, Product 24
BP1021820276   Yes   Yes   Yes           WTD               100530   Genuine   Bag 2, Product 9
BP1021820286   Yes   Yes   Yes           WTD               100530   Genuine   Bag 4, Product 18
BP1021820288   Yes   Yes   Yes           WTD               100530   Genuine   Bag 10, Product 40
EX1021060053   Yes   Yes   Yes           WTD               100528   Genuine   Bag 10, Product 17
EX1017030771   Yes   Yes   Yes           WTD               100429   Genuine   Bag 3, Product 19
BP1030510582   Yes   Yes   Yes           WTD               100728   Genuine   Bag 6, Product 4
EX1017030963   Yes   Yes   Yes           WTD               100505   Genuine   Bag 8, Product 29
EX1017030768   Yes   Yes   Yes           WTD               100429   Genuine   Bag 10, Product 27
BP1010840173   Yes   Yes   Yes           WTD               100314   Genuine   Bag 5, Product 42
BP1021820418   Yes   Yes   Yes           WTD               100530   Genuine   Bag 8, Product 40
EX1017030776   Yes   Yes   Yes           WTD               100429   Genuine   Bag 4, Product 32
EX1017030530   Yes   Yes   Yes           WTD               100429   Genuine   Bag 3, Product 46
BP1014550903   Yes   Yes   Yes           WTD               100410   Genuine   Bag 6, Product 39
EX1020050072   Yes   Yes   Yes           WTD               100521   Genuine   Bag 3, Product 29
BP1030510256   Yes   Yes   Yes           WTD               100728   Genuine   Bag 6, product 38
BP1021820143   Yes   Yes   Yes           WTD               100530   Genuine   Bag 4, Product 49
EX1017030179   Yes   Yes   Yes           WTD               100429   Genuine   Bag 12, Product 32
BP1030510607   Yes   Yes   Yes           WTD               100728   Genuine   Bag 4, Product 28
BP0944260680   Yes   Yes   Yes           WTD               91104    Genuine   Bag 7, Product 46
EX1030010994   Yes   Yes   Yes           WTD               100729   Genuine   Bag 6, Product 37
BP1030510620   Yes   Yes   Yes           WTD               100728   Genuine   Bag 8, Product 41
BP1014551271   Yes   Yes   Yes           WTD               100410   Genuine   Bag 9, Product 15
BP1014551377   Yes   Yes   Yes           WTD               100410   Genuine   Bag 3, Product 16
BP1021820151   Yes   Yes   Yes           WTD               100530   Genuine   Bag 9, Product 31
BP1009250305   Yes   Yes   Yes           WTD               100306   Genuine   Bag 2, Product 2
BP1009250322   Yes   Yes   Yes           WTD               100306   Genuine   Bag 3, Product 40
BP1009250062   Yes   Yes   Yes           WTD               100306   Genuine   Bag 9, Product 18
BP1014550928   Yes   Yes   Yes           WTD               100410   Genuine   Bag 4, Product 47
BP1030510230   Yes   Yes   Yes           WTD               100728   Genuine   Bag 8, Product 38
BP1010840182   Yes   Yes   Yes           WTD               100314   Genuine   Bag 5, Product 41
BP1014551221   Yes   Yes   Yes           WTD               100410   Genuine   Bag 7, Product 45
BP1030510141   Yes   Yes   Yes           WTD               100728   Genuine   Bag 9, Product 29
BP0944260330   Yes   Yes   Yes           WTD               91104    Genuine   Bag 3, Product 11
BP0944260410   Yes   Yes   Yes           WTD               91104    Genuine   Bag 2, Product 13
EX1017030677   Yes   Yes   Yes           WTD               100429   Genuine   Bag 3, Product 26
                                                                                                      Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 33 of 45




BP1009250090   Yes   Yes   Yes           WTD               100306   Genuine   Bag 7, Product 29
BP1021820342   Yes   Yes   Yes           WTD               100530   Genuine   Bag 12, Product 31
BP0944261273   Yes   Yes   Yes           WTD               91104    Genuine   Bag 10, Product 4
EX1030011223   Yes   Yes   Yes           WTD               100730   Genuine   Bag 1, Product 3
EX1020050036   Yes   Yes   Yes           WTD               100521   Genuine   Bag 5, Product 40
EX1030010987   Yes   Yes   Yes           WTD               100729   Genuine   Bag 5, Product 4
                                                    Units On Inventory List                                           Page 5



EX1021060580   Yes   Yes                      Yes           WTD               100528   Genuine   Bag 7, Product 32
BP1014550767   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 10, Product 16
BP1014550330   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 8, Product 47
BP1030510305   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 18, Product 17
BP1014550905   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 18, Product 20
BP1014551139   Yes   Could not read barcode   Yes           WTD               100410   Genuine   Bag 6, Product 36
BP1014550794   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 9, Product 17
EX1020020127   Yes   Yes                      Yes           WTD               100519   Genuine   Bag 6, Product 35
BP1010840167   Yes   Yes                      Yes           WTD               100314   Genuine   Bag 8, Product 27
BP1009250187   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 9, Product 4
EX1017030509   Yes   Yes                      Yes           WTD               100429   Genuine   Bag 4, Product 43
BP1014550904   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 1, Product 13
BP1010840233   Yes   Yes                      Yes           WTD               100314   Genuine   Bag 7, Product 13
BP1014550877   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 8, Product 24
BP1014550910   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 3, Product 24
BP1014550908   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 6, Product 34
BP1014550191   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 6, Product 33
EX1020020058   Yes   Yes                      Yes           WTD               100519   Genuine   Bag 6, Product 32
BP1030510503   Yes   Yes                      Yes           WTD               100729   Genuine   Bag 12, Product 30
EX1030010989   Yes   Yes                      Yes           WTD               100729   Genuine   Bag 5, Product 39
EX1017030044   Yes   Yes                      Yes           WTD               100429   Genuine   Bag 18, Product 26
EX1030011809   Yes   Yes                      Yes           WTD               100730   Genuine   Bag 10, Product 7
BP1010840002   Yes   Yes                      Yes           WTD               100314   Genuine   Bag 6, Product 31
EX1021060417   Yes   Yes                      Yes           WTD               100528   Genuine   Bag 5, product 38
BP1009250269   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 1, Product 42
BP0944260593   Yes   Yes                      Yes           WTD               91104    Genuine   Bag 7, Product 16
EX1017030893   Yes   Yes                      Yes           WTD               100429   Genuine   Bag 7, Product 3
BP1010840118   Yes   Yes                      Yes           WTD               100314   Genuine   Bag 9, Product 39
EX1030011436   Yes   Yes                      Yes           WTD               100729   Genuine   Bag 12, Product 3
BP1014550882   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 11, Product 13
EX1017030532   Yes   Yes                      Yes           WTD               100429   Genuine   Bag 9, Product 37
BP1021820247   Yes   Yes                      Yes           WTD               100530   Genuine   Bag 1, Product 39
EX1021060025   Yes   Yes                      Yes           WTD               100528   Genuine   Bag 8, Product 23
BP1030510133   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 4, Product 46
BP1030510184   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 5, Product 37
BP1014550187   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 18, Product 29
BP1009250049   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 2, Product 27
BP1014551292   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 4, product 39
EX1020021855   Yes   Yes                      Yes           WTD               100520   Genuine   Bag 3, Product 34
BP1009250185   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 5, Product 36
BP1021820308   Yes   Yes                      Yes           WTD               100530   Genuine   Bag 11, Product 2
BP1014551359   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 5, Product 35
BP1030511026   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 3, Product 25
BP1009250047   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 9, Product 27
EX1030011095   Yes   Yes                      Yes           WTD               100729   Genuine   Bag 2, Product 36
BP1009250253   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 6, Product 3
BP1009250310   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 2, Product 16
BP1009250367   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 9, Product 25
BP1030510744   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 8, Product 39
BP0944260129   Yes   Yes                      Yes           WTD               91104    Genuine   Bag 5, Product 34
BP1014550710   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 9, Product 14
BP1014550639   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 9, Product 19
BP1030510254   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 4, Product 24
EX1020021287   Yes   Yes                      Yes           WTD               100520   Genuine   Bag 7, Product 22
                                                                                                                         Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 34 of 45




EX1020020129   Yes   Yes                      Yes           WTD               100519   Genuine   Bag 7, Product 15
BP1014550365   Yes   Could not read barcode   Yes           WTD               100410   Genuine   Bag 3, Product 48
BP1014550593   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 10, Product 39
BP1009250270   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 6, Product 29
BP1030510510   Yes   Yes                      Yes           WTD               100729   Genuine   Bag 12, Product 29
BP1030511084   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 1, Product 7
                                                    Units On Inventory List                                           Page 6



BP1009250160   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 8, Product 43
EX1030010036   Yes   Could not read barcode   Yes           WTD               100730   Genuine   Bag 5, Product 33
BP1014550800   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 8, Product 26
BP1010840188   Yes   Yes                      Yes           WTD               100314   Genuine   Bag 7, Product 11
BP1021820217   Yes   Yes                      Yes           WTD               100530   Genuine   Bag 5, Product 32
BP1014550315   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 10, Product 35
BP1009250368   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 9, Product 36
BP1014551013   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 3, Product 39
BP1030511058   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 4, Product 3
BP1014551235   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 9, Product 32
BP1014551150   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 3, Product 17
BP1009250298   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 2, Product 14
EX1021060430   Yes   Yes                      Yes           WTD               100528   Genuine   Bag 3, Product 45
BP0944260286   Yes   Yes                      Yes           WTD               100530   Genuine   Bag 4, Product 19
BP1014551272   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 5, Product 31
BP1014550624   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 5, Product 30
BP1009250370   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 15, Product 11
BP1014550186   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 6, Product 28
BP1014551246   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 9, Product 10
BP1014551265   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 10, Product 49
BP1010840210   Yes   Yes                      Yes           WTD               100314   Genuine   Bag 18, Product 31
BP1009250191   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 11, Product 19
BP1014550273   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 6, Product 27
BP1014550174   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 1, Product 1
EX1030010030   Yes   Yes                      Yes           WTD               100730   Genuine   Bag 4, Product 45
BP1014551307   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 12, Product 27
BP1014550809   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 7, Product 44
BP1010840179   Yes   Yes                      Yes           WTD               100314   Genuine   Bag 10, Product 50
BP1030510001   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 3, Product 22
BP1009250048   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 3, Product 4
EX1021060407   Yes   Yes                      Yes           WTD               100528   Genuine   Bag 7, Product 12
BP1014550118   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 1, Product 33
BP1009250280   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 8, Product 1
BP1030510705   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 2, Product 31
EX1020021391   Yes   Yes                      Yes           WTD               100521   Genuine   Bag 4, Product 41
BP1030511066   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 1, Product 25
BP1014550367   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 1, Product 43
BP1014550274   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 3, Product 1
BP1014551281   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 18, Product 32
EX1030010850   Yes   Yes                      Yes           WTD               100729   Genuine   Bag 15, Product 16
BP1010840251   Yes   Yes                      Yes           WTD               100314   Genuine   Bag 6, Product 26
BP1010840267   Yes   Yes                      Yes           WTD               100314   Genuine   Bag 1, Product 49
BP1014550384   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 10, Product 43
BP1014550744   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 12, Product 26
BP1014550309   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 8, Product 46
BP1014550334   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 18, Product 38
EX1030011146   Yes   Yes                      Yes           WTD               100729   Genuine   Bag 12, Product 25
BP1009250157   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 4, Product 20
BP1030510617   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 10, Product 20
BP1030510263   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 3, Product 23
BP1014550761   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 5, Product 3
BP1021820240   Yes   Yes                      Yes           WTD               100530   Genuine   Bag 6, Product 25
BP1009250003   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 5, Product 29
EX1020022006   Yes   Yes                      Yes           WTD               100520   Genuine   Bag 12, Product 24
                                                                                                                         Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 35 of 45




EX1017030610   Yes   Yes                      Yes           WTD               100429   Genuine   Bag 12, Product 23
BP1030510877   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 15, Product 13
BP1014550769   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 11, Product 9
BP1030510849   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 11, Product 14
BP1014550305   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 7, Product 35
BP1014551390   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 2, Product 22
                                 Units On Inventory List                                           Page 7



BP1014550228   Yes   Yes   Yes           WTD               100420   Genuine   Bag 8, Product 11
BP1014550894   Yes   Yes   Yes           WTD               100410   Genuine   Bag 8, Product 33
BP1010840261   Yes   Yes   Yes           WTD               100314   Genuine   Bag 1, Product 8
EX1030011002   Yes   Yes   Yes           WTD               100730   Genuine   Bag 3, Product 35
BP1014551293   Yes   Yes   Yes           WTD               100410   Genuine   Bag 8, Product 5
BP1014551264   Yes   Yes   Yes           WTD               100410   Genuine   Bag 7, Product 10
EX1020020554   Yes   Yes   Yes           WTD               100519   Genuine   Bag 9, Product 21
BP1009250019   Yes   Yes   Yes           WTD               100306   Genuine   Bag 12, Product 22
BP1014551393   Yes   Yes   Yes           WTD               100410   Genuine   Bag 7, Product 36
EX1030010007   Yes   Yes   Yes           WTD               100730   Genuine   Bag 8, Product 19
BP1030510543   Yes   Yes   Yes           WTD               100729   Genuine   Bag 4, Product 4
BP1030510185   Yes   Yes   Yes           WTD               100728   Genuine   Bag 8, Product 36
BP1010840164   Yes   Yes   Yes           WTD               100314   Genuine   Bag 9, Product 23
BP1030510808   Yes   Yes   Yes           WTD               100728   Genuine   Bag 7, Product 38
EX1030010843   Yes   Yes   Yes           WTD               100729   Genuine   Bag 4, Product 34
EX1030011414   Yes   Yes   Yes           WTD               100729   Genuine   Bag 10, Product 25
BP1030510407   Yes   Yes   Yes           WTD               100728   Genuine   Bag 9, Product 5
BP1014550644   Yes   Yes   Yes           WTD               100410   Genuine   Bag 18, Product 55
BP1014550622   Yes   Yes   Yes           WTD               100410   Genuine   Bag 4, Product 50
BP1030511163   Yes   Yes   Yes           WTD               100728   Genuine   Bag 7, Product 47
BP1030510904   Yes   Yes   Yes           WTD               100728   Genuine   Bag 6, Product 24
BP1014551130   Yes   Yes   Yes           WTD               100410   Genuine   Bag 10, Product 15
EX1030010995   Yes   Yes   Yes           WTD               100729   Genuine   Bag 10, Product 22
EX1020021776   Yes   Yes   Yes           WTD               100520   Genuine   Bag 9, Product 13
BP1014551291   Yes   Yes   Yes           WTD               100410   Genuine   Bag 2, Product 47
BP1009250012   Yes   Yes   Yes           WTD               100306   Genuine   Bag 9, Product 20
BP1014551266   Yes   Yes   Yes           WTD               100410   Genuine   Bag 2, Product 4
BP1010840257   Yes   Yes   Yes           WTD               100314   Genuine   Bag 4, Product 22
BP1014551236   Yes   Yes   Yes           WTD               100410   Genuine   Bag 8, Product 44
BP1014551026   Yes   Yes   Yes           WTD               100410   Genuine   Bag 2, Product 44
BP1030510622   Yes   Yes   Yes           WTD               100728   Genuine   Bag 10, Product 31
BP1009250066   Yes   Yes   Yes           WTD               100306   Genuine   Bag 10, Product 42
BP1009250173   Yes   Yes   Yes           WTD               100306   Genuine   Bag 18, Product 44
BP1030510806   Yes   Yes   Yes           WTD               100728   Genuine   Bag 6, Product 23
BP1015900003   Yes   Yes   Yes           WTD               100417   Genuine   Bag 2, Product 19
BP1014551136   Yes   Yes   Yes           WTD               100410   Genuine   Bag 6, Product 22
BP1030510521   Yes   Yes   Yes           WTD               100729   Genuine   Bag 8, Product 8
BP1010840293   Yes   Yes   Yes           WTD               100314   Genuine   Bag 3, Product 50
BP1010840023   Yes   Yes   Yes           WTD               100314   Genuine   Bag 9, Product 40
BP1010840027   Yes   Yes   Yes           WTD               100314   Genuine   Bag 18, Product 42
BP1021820100   Yes   Yes   Yes           WTD               100530   Genuine   Bag 6, Product 21
EX1021060038   Yes   Yes   Yes           WTD               100528   Genuine   Bag 7, Product 19
BP1010840025   Yes   Yes   Yes           WTD               100314   Genuine   Bag 5, Product 28
BP1014550757   Yes   Yes   Yes           WTD               100411   Genuine   Bag 2, Product 15
BP1030510372   Yes   Yes   Yes           WTD               100728   Genuine   Bag 12, Product 21
BP1014551220   Yes   Yes   Yes           WTD               100410   Genuine   Bag 8, Product 37
BP1021820375   Yes   Yes   Yes           WTD               100530   Genuine   Bag 4, Product 6
EX1021060147   Yes   Yes   Yes           WTD               100528   Genuine   Bag 2, Product 34
BP1030510615   Yes   Yes   Yes           WTD               100728   Genuine   Bag 8, Product 6
BP1014551286   Yes   Yes   Yes           WTD               100410   Genuine   Bag 2, Product 33
BP1009250312   Yes   Yes   Yes           WTD               100306   Genuine   Bag 18, Product 36
BP1010840294   Yes   Yes   Yes           WTD               100314   Genuine   Bag 7, Product 43
BP1009250472   Yes   Yes   Yes           WTD               100306   Genuine   Bag 1, Product 35
BP1014551043   Yes   Yes   Yes           WTD               100410   Genuine   Bag 8, Product 7
                                                                                                      Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 36 of 45




BP1009250095   Yes   Yes   Yes           WTD               100306   Genuine   Bag 9, Product 47
BP1014550851   Yes   Yes   Yes           WTD               100410   Genuine   Bag 11, Product 17
BP1014551227   Yes   Yes   Yes           WTD               100410   Genuine   Bag 1, Product 6
EX1030010208   Yes   Yes   Yes           WTD               100729   Genuine   Bag 10, Product 47
BP1014550797   Yes   Yes   Yes           WTD               100411   Genuine   Bag 1, Product 32
BP1030510901   Yes   Yes   Yes           WTD               100728   Genuine   Bag 18, Product 47
                                 Units On Inventory List                                           Page 8



EX1020020061   Yes   Yes   Yes           WTD               100519   Genuine   Bag 1, Product 38
EX1030011218   Yes   Yes   Yes           WTD               100730   Genuine   Bag 6, Product 20
BP1009250268   Yes   Yes   Yes           WTD               100306   Genuine   Bag 10, Product 36
BP1014551225   Yes   Yes   Yes           WTD               100410   Genuine   Bag 2, Product 48
BP1010840183   Yes   Yes   Yes           WTD               100314   Genuine   Bag 3, Product 41
BP1030510505   Yes   Yes   Yes           WTD               100729   Genuine   Bag 12, Product 20
BP1030510872   Yes   Yes   Yes           WTD               100728   Genuine   Bag 7, Product 7
BP1014551238   Yes   Yes   Yes           WTD               100410   Genuine   Bag 9, Product 50
BP1021820340   Yes   Yes   Yes           WTD               100530   Genuine   Bag 5, Product 27
BP1014551239   Yes   Yes   Yes           WTD               100410   Genuine   Bag 3, Product 15
BP1021820103   Yes   Yes   Yes           WTD               100530   Genuine   Bag 10, Product 10
BP1014550111   Yes   Yes   Yes           WTD               100411   Genuine   Bag 8, product 15
BP1014550271   Yes   Yes   Yes           WTD               100411   Genuine   Bag 3, Product 36
BP1010840003   Yes   Yes   Yes           WTD               100314   Genuine   Bag 7, Product 33
BP1009250300   Yes   Yes   Yes           WTD               100306   Genuine   Bag 5, Product 26
BP1009250285   Yes   Yes   Yes           WTD               100306   Genuine   Bag 1, Product 4
EX1020021649   Yes   Yes   Yes           WTD               100520   Genuine   Bag 5, Product 25
EX1021060041   Yes   Yes   Yes           WTD               100528   Genuine   Bag 10, Product 28
BP1010840010   Yes   Yes   Yes           WTD               100314   Genuine   Bag 1, Product 10
BP1009250151   Yes   Yes   Yes           WTD               100306   Genuine   Bag 9, Product 35
BP1009250281   Yes   Yes   Yes           WTD               100306   Genuine   Bag 5, Product 24
EX1030010694   Yes   Yes   Yes           WTD               100730   Genuine   Bag 15, Product 8
BP1014550640   Yes   Yes   Yes           WTD               100410   Genuine   Bag 7, Product 4
BP1009250178   Yes   Yes   Yes           WTD               100306   Genuine   Bag 4, Product 17
BP1021820135   Yes   Yes   Yes           WTD               100530   Genuine   Bag 4, Product 40
EX1021060437   Yes   Yes   Yes           WTD               100528   Genuine   Bag 6, Product 2
BP1014550252   Yes   Yes   Yes           WTD               100411   Genuine   Bag 1, Product 23
BP1021820352   Yes   Yes   Yes           WTD               100530   Genuine   Bag 1, Product 21
BP1009250082   Yes   Yes   Yes           WTD               100306   Genuine   Bag 7, Product 31
BP1009250304   Yes   Yes   Yes           WTD               100306   Genuine   Bag 1, Product 18
EX1030011242   Yes   Yes   Yes           WTD               100730   Genuine   Bag 8, Product 31
BP1010840379   Yes   Yes   Yes           WTD               100314   Genuine   Bag 5, Product 23
BP1030510737   Yes   Yes   Yes           WTD               100728   Genuine   Bag 4, Product 25
EX1030010207   Yes   Yes   Yes           WTD               100729   Genuine   Bag 8, Product 3
BP1030511089   Yes   Yes   Yes           WTD               100728   Genuine   Bag 6, Product 19
BP1009250470   Yes   Yes   Yes           WTD               100306   Genuine   Bag 10, Product 3
BP1014550594   Yes   Yes   Yes           WTD               100410   Genuine   Bag 10, Product 34
EX1017030881   Yes   Yes   Yes           WTD               100429   Genuine   Bag 6, Product 18
EX1017030601   Yes   Yes   Yes           WTD               100429   Genuine   Bag 12, Product 2
BP1009250013   Yes   Yes   Yes           WTD               100306   Genuine   Bag 4, Product 15
BP1010840214   Yes   Yes   Yes           WTD               100314   Genuine   Bag 7, Product 41
BP1014550759   Yes   Yes   Yes           WTD               100411   Genuine   Bag 3, Product 44
BP1014551142   Yes   Yes   Yes           WTD               100410   Genuine   Bag 18, Product 14
BP1014551232   Yes   Yes   Yes           WTD               100410   Genuine   Bag 8, Product 30
BP1010840177   Yes   Yes   Yes           WTD               100314   Genuine   Bag 4, Product 13
BP1030510467   Yes   Yes   Yes           WTD               100729   Genuine   Bag 5, Product 22
BP1021820041   Yes   Yes   Yes           WTD               100530   Genuine   Bag 5, Product 21
BP1021820404   Yes   Yes   Yes           WTD               100530   Genuine   Bag 18, Product 49
BP1014550183   Yes   Yes   Yes           WTD               100411   Genuine   Bag 10, Product 19
BP1014550897   Yes   Yes   Yes           WTD               100410   Genuine   Bag 8, Product 13
BP1009250068   Yes   Yes   Yes           WTD               100306   Genuine   Bag 7, Product 24
EX1020021130   Yes   Yes   Yes           WTD               100520   Genuine   Bag 1, Product 44
BP1009250091   Yes   Yes   Yes           WTD               100306   Genuine   Bag 9, Product 44
BP1010840028   Yes   Yes   Yes           WTD               100314   Genuine   Bag 11, Product 11
                                                                                                      Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 37 of 45




BP1014550320   Yes   Yes   Yes           WTD               100410   Genuine   Bag 6, Product 17
BP1014550964   Yes   Yes   Yes           WTD               100410   Genuine   Bag 9, Product 38
BP1014550225   Yes   Yes   Yes           WTD               100411   Genuine   Bag 15, Product 10
BP1030510058   Yes   Yes   Yes           WTD               100728   Genuine   Bag 4, Product 26
BP1014551245   Yes   Yes   Yes           WTD               100410   Genuine   Bag 3, Product 37
BP1010840169   Yes   Yes   Yes           WTD               100314   Genuine   Bag 8, Product 42
                                                    Units On Inventory List                                           Page 9



BP1009250159   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 3, Product 28
BP1030511029   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 1, Product 31
EX1020021636   Yes   Yes                      Yes           WTD               100520   Genuine   Bag 8, Product 45
BP1030511009   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 7, Product 26
BP1014550878   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 7, Product 8
EX1017030953   Yes   Yes                      Yes           WTD               100505   Genuine   Bag 2, Product 18
EX1017030605   Yes   Yes                      Yes           WTD               100429   Genuine   Bag 15, Product 9
BP1009250189   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 5, Product 20
BP1021820461   Yes   Yes                      Yes           WTD               100530   Genuine   Bag 6, Product 16
EX1020050048   Yes   Yes                      Yes           WTD               100521   Genuine   Bag 1, Product 12
BP1030510446   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 7, Product 37
BP1014550623   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 3, Product 12
BP1014551278   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 3, Product 3
EX1030010660   Yes   Yes                      Yes           WTD               100730   Genuine   Bag 7, Product 2
BP1010840205   Yes   Yes                      Yes           WTD               100314   Genuine   Bag 7, Product 50
EX1030011644   Yes   Yes                      Yes           WTD               100730   Genuine   Bag 1, Product 40
EX1017030886   Yes   Yes                      Yes           WTD               100429   Genuine   Bag 7, Product 14
BP1030510415   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 2, product 6
BP1014551288   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 2, Product 39
BP1030511085   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 2, Product 41
BP1009250002   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 18, Product 50
BP1014550306   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 12, Product 19
BP1014550652   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 7, Product 49
BP1030510476   Yes   Yes                      Yes           WTD               100729   Genuine   Bag 1, Product 45
BP1010840004   Yes   Yes                      Yes           WTD               100314   Genuine   Bag 5, Product 2
BP1009250267   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 18, Product 5
BP1030510148   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 9, Product 8
BP1014550279   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 10, Product 46
BP1014551132   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 8, Product 49
BP1010840217   Yes   Yes                      Yes           WTD               100314   Genuine   Bag 2, Product 24
BP1014550793   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 10, Product 2
BP1009250025   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 18, Product 19
BP1030510437   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 2, Product 37
BP1014550247   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 5, Product 19
EX1020050018   Yes   Yes                      Yes           WTD               100522   Genuine   Bag 12, Product 18
EX1020021679   Yes   Yes                      Yes           WTD               100520   Genuine   Bag 1, Product 46
EX1017030629   Yes   Yes                      Yes           WTD               100429   Genuine   Bag 10, Product 45
BP1014550887   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 9, Product 41
BP1014550375   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 5, Product 18
BP1014550891   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 2, Product 3
BP1014550969   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 10, Product 24
EX1020050050   Yes   Yes                      Yes           WTD               100521   Genuine   Bag 1, Product 20
EX1030010238   Yes   Yes                      Yes           WTD               100729   Genuine   Bag 3, Product 49
BP1014551279   Yes   Could not read barcode   Yes           WTD               100410   Genuine   Bag 7, Product 21
EX1020050021   Yes   Yes                      Yes           WTD               100525   Genuine   Bag 1, Product 28
BP1014551382   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 3, Product 8
BP1014550766   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 18, Product 21
BP1009250262   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 11, Product 5
BP1021820069   Yes   Yes                      Yes           WTD               100530   Genuine   Bag 1, Product 36
BP1014551216   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 5, Product 17
BP1030511068   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 1, Product 27
BP1014550326   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 4, Product 10
EX1030011363   Yes   Yes                      Yes           WTD               100729   Genuine   Bag 9, Product 42
BP1014550101   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 8, Product 14
                                                                                                                         Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 38 of 45




BP0944261291   Yes   Yes                      Yes           WTD               91104    Genuine   Bag 3, Product 10
BP1014550749   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 11, Product 3
BP1009250050   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 1, Product 5
BP1014550103   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 5, Product 16
BP0944260340   Yes   Yes                      Yes           WTD               91104    Genuine   Bag 4, Product 7
BP1009250161   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 11, Product 7
                                 Units On Inventory List                                           Page 10



EX1020050119   Yes   Yes   Yes           WTD               100521   Genuine   Bag 11, Product 18
EX1017030210   Yes   Yes   Yes           WTD               100429   Genuine   Bag 9, Product 43
BP1014551287   Yes   Yes   Yes           WTD               100410   Genuine   Bag 11, Product 6
BP1014550916   Yes   Yes   Yes           WTD               100410   Genuine   Bag 4, Product 21
EX1030010870   Yes   Yes   Yes           WTD               100729   Genuine   Bag 18, Product 24
BP1009250162   Yes   Yes   Yes           WTD               100306   Genuine   Bag 18, Product 15
BP1030510742   Yes   Yes   Yes           WTD               100728   Genuine   Bag 3, Product 47
BP1014551275   Yes   Yes   Yes           WTD               100410   Genuine   Bag 11, Product 15
EX1030010006   Yes   Yes   Yes           WTD               100730   Genuine   Bag 8, Product 20
EX1030011453   Yes   Yes   Yes           WTD               100729   Genuine   Bag 10, Product 44
EX1017030655   Yes   Yes   Yes           WTD               100429   Genuine   Bag 2, Product 35
EX1020050158   Yes   Yes   Yes           WTD               100521   Genuine   Bag 6, Product 15
EX1030011713   Yes   Yes   Yes           WTD               100729   Genuine   Bag 15, Product 7
EX1021060125   Yes   Yes   Yes           WTD               100528   Genuine   Bag 10, Product 5
BP1009250015   Yes   Yes   Yes           WTD               100306   Genuine   Bag 18, Product 37
EX1021060024   Yes   Yes   Yes           WTD               100528   Genuine   Bag 5, Product 15
BP1009250308   Yes   Yes   Yes           WTD               100306   Genuine   Bag 5, Product 14
BP1014550600   Yes   Yes   Yes           WTD               100410   Genuine   Bag 7, Product 48
BP1015900006   Yes   Yes   Yes           WTD               100417   Genuine   Bag 8, Product 2
BP1009250376   Yes   Yes   Yes           WTD               100306   Genuine   Bag 18, Product 54
BP1009250255   Yes   Yes   Yes           WTD               100306   Genuine   Bag 9, Product 16
EX1020020986   Yes   Yes   Yes           WTD               100521   Genuine   Bag 2, Product 43
EX1020021129   Yes   Yes   Yes           WTD               100520   Genuine   Bag 3, Product 30
BP1030511198   Yes   Yes   Yes           WTD               100728   Genuine   Bag 4, Product 31
BP1021820400   Yes   Yes   Yes           WTD               100530   Genuine   Bag 3, Product 33
EX1030010851   Yes   Yes   Yes           WTD               100729   Genuine   Bag 15, Product 6
EX1020020503   Yes   Yes   Yes           WTD               100520   Genuine   Bag 1, Product 19
EX1020020082   Yes   Yes   Yes           WTD               100519   Genuine   Bag 3, Product 20
EX1030010445   Yes   Yes   Yes           WTD               100730   Genuine   Bag 3, Product 31
BP1014550884   Yes   Yes   Yes           WTD               100410   Genuine   Bag 5, Product 13
EX1020020037   Yes   Yes   Yes           WTD               100519   Genuine   Bag 2, Product 7
EX1020020035   Yes   Yes   Yes           WTD               100519   Genuine   Bag 1, Product 16
BP1014551044   Yes   Yes   Yes           WTD               100410   Genuine   Bag 5, Product 12
EX1020021291   Yes   Yes   Yes           WTD               100520   Genuine   Bag 4, Product 14
EX1020020559   Yes   Yes   Yes           WTD               100519   Genuine   Bag 4, Product 30
EX1020020977   Yes   Yes   Yes           WTD               100521   Genuine   Bag 9, Product 26
BP1021820395   Yes   Yes   Yes           WTD               100530   Genuine   Bag 8, Product 17
BP1021820312   Yes   Yes   Yes           WTD               100530   Genuine   Bag 15, Product 2
EX1030011285   Yes   Yes   Yes           WTD               100730   Genuine   Bag 8, Product 28
EX1017030884   Yes   Yes   Yes           WTD               100429   Genuine   Bag 9, Product 6
BP1010840289   Yes   Yes   Yes           WTD               100314   Genuine   Bag 10, Product 13
BP1030511006   Yes   Yes   Yes           WTD               100728   Genuine   Bag 4, Product 11
BP1014551234   Yes   Yes   Yes           WTD               100410   Genuine   Bag 1, Product 50
BP1014551240   Yes   Yes   Yes           WTD               100410   Genuine   Bag 7, Product 1
BP1014550899   Yes   Yes   Yes           WTD               100410   Genuine   Bag 11, Product 4
EX1030010406   Yes   Yes   Yes           WTD               100730   Genuine   Bag 10, Product 30
EX1030010009   Yes   Yes   Yes           WTD               100730   Genuine   Bag 10, Product 9
BP1030511190   Yes   Yes   Yes           WTD               100728   Genuine   Bag 2, Product 20
BP1009250004   Yes   Yes   Yes           WTD               100306   Genuine   Bag 8, Product 48
BP1021820435   Yes   Yes   Yes           WTD               100530   Genuine   Bag 6, Product 14
EX1030010454   Yes   Yes   Yes           WTD               100729   Genuine   Bag 6, Product 13
EX1017030065   Yes   Yes   Yes           WTD               100429   Genuine   Bag 6, Product 12
BP1010840213   Yes   Yes   Yes           WTD               100314   Genuine   Bag 18, Product 23
BP1014551224   Yes   Yes   Yes           WTD               100410   Genuine   Bag 9, Product 11
                                                                                                       Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 39 of 45




EX1020022001   Yes   Yes   Yes           WTD               100520   Genuine   Bag 4, Product 16
BP1030510416   Yes   Yes   Yes           WTD               100728   Genuine   Bag 3, Product 2
BP1014551146   Yes   Yes   Yes           WTD               100410   Genuine   Bag 7, Product 39
BP1030510235   Yes   Yes   Yes           WTD               100728   Genuine   Bag 2, Product 38
BP1014550898   Yes   Yes   Yes           WTD               100410   Genuine   Bag 6, Product 11
EX1020050049   Yes   Yes   Yes           WTD               100521   Genuine   Bag 1, Product 26
                                                    Units On Inventory List                                                   Page 11



BP1014550278   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 5, Product 11
BP1009250396   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 1, Product 17
EX1030011483   Yes   Yes                      Yes           WTD               100729   Genuine   Bag 12, Product 17
BP1009250184   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 8, Product 16
BP1009250273   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 1, Product 29
BP1014551148   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 10, Product 6
BP1014550250   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 12, Product 16
EX1020020036   Yes   Yes                      Yes           WTD               100519   Genuine   Bag 12, Product 15
BP1009250043   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 18, Product 43
BP1030510819   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 6, Product 10
BP1014551102   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 3, Product 38
BP1009250046   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 8, Product 4
BP1014550386   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 9, Product 28
BP1014550834   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 15, Product 14
BP1021820249   Yes   Yes                      Yes           WTD               100530   Genuine   Bag 6, Product 1
BP1009250309   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 18, Product 22
BP1030510035   Yes   Yes                      Yes           WTD               100728   Genuine   Bag 3, Product 42
BP1014550171   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 9, Product 30
EX1030011394   Yes   Yes                      Yes           WTD               100729   Genuine   Bag 12, Product 14
BP1014550180   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 8, Product 22
EX1030011624   Yes   Yes                      Yes           WTD               100730   Genuine   Bag 7, Product 42
BP1014551241   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 4, Product 5
BP1014550280   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 4, Product 48
EX1021060142   Yes   Yes                      Yes           WTD               100528   Genuine   Bag 7, Product 30
BP1014551186   Yes   Yes                      Yes           WTD               100420   Genuine   Bag 5, Product 10
BP1014550621   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 12, Product 13
BP1009250020   Yes   Yes                      Yes           WTD               100306   Genuine   Bag 4, Product 38
BP1010840385   Yes   Yes                      Yes           WTD               100314   Genuine   Bag 1, Product 30
EX1021060581   Yes   Yes                      Yes           WTD               100528   Genuine   Bag 5, Product 1
BP1010840253   Yes   Yes                      Yes           WTD               100314   Genuine   Bag 8, Product 35
EX1021060028   Yes   Yes                      Yes           WTD               100528   Genuine   Bag 1, Product 22
BP1014550654   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 2, Product 25
EX1030010654   Yes   Yes                      Yes           WTD               100730   Genuine   Bag 11, Product 8
EX1020050106   Yes   Yes                      Yes           WTD               100521   Genuine   Bag 4, Product 23
BP1014550655   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 2, Product 40
EX1030010826   Yes   Yes                      Yes           WTD               100729   Genuine   Bag 12, Product 12
BP1014550381   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 12, Product 11
EX1020021801   Yes   Yes                      Yes           WTD               100520   Genuine   Bag 6, Product 30
EX1020021161   Yes   Yes                      Yes           WTD               100520   Genuine   Bag 12, Product 10
BP1014550106   Yes   Yes                      Yes           WTD               100411   Genuine   Bag 12, Product 1
BP1014551376   Yes   Yes                      Yes           WTD               100410   Genuine   Bag 12, Product 28
A0510400051    Yes   Yes                      Yes           Hisense           100408   Genuine   Bag 17, Product 6
A0510702108    Yes   Yes                      Yes           Hisense           100723   Genuine   Bag 17, Product 10
A0510701172    Yes   Yes                      Yes           Hisense           100719   Genuine   Bag 17, Product 13
A0510602093    Yes   Yes                      Yes           Hisense           100620   Genuine   Bag 17, Product 2
A0509C00339    Yes   Yes                      Yes           Hisense           91214    Genuine   Bag 18, Product 33
A0510601425    Yes   Yes                      Yes           Hisense           100620   Genuine   Bag 17, Product 7
A0510601978    Yes   Yes                      Yes           Hisense           100620   Genuine   Bag 17, Product 14
A0510601360    Yes   Could not read barcode   Yes           Hisense           100620   Genuine   Bag 17, Product 9
                                                                                                 Bag 18, Product 52. Product Label
                                                                                                 read BP1021820439 but EEPROM
                                                                                                 read SN as BP1021820049 (on
BP1021820439   Yes   Yes                      No            WTD               100530   Genuine   Inventory List)
                                                                                                                                     Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 40 of 45




                                                                                                 Bag 15, Product 12. Product Label
                                                                                                 read BP1030510858 but EEPROM
BP1030510858   Yes   Yes                      No            WTD               100530   Genuine   read SN as BP1021820439
                                 Units On Inventory List                                                       Page 12



                                                                                   Bag 15, Product 5. Product Label
                                                                                   read BP1014550377 but EEPROM
                                                                                   read SN as EX1030010849 (on
BP1014550377   Yes   Yes   No            WTD               100729   Genuine        Inventory List)
                                                                                   Bag 15, Product 1. EEPROM could
EX1020020075   Yes   Yes   N/A           N/A               N/A      Not analyzed   not be read
                                                                                                                      Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 41 of 45
                                                                                           Units Not On Inventory List                                                                                                 Page 1




                    Same SN on 1D    Same Serial Number in
Serial # on Label   Barcode?         EEPROM?                 Vendor Name in EEPROM Date Code in EEPROM     Determination   Comment
BP0939440216        Yes              No (P9N0V19M)           H3C                   101028                  Counterfeit     Bag 16
100044061421        Yes              No (P9N0V27M)           H3C                   101028                  Counterfeit     Bag 16
BP0942A00317        Yes              No (P9N0V10M)           H3C                   101028                  Counterfeit     Bag 16
BP1009800156        Yes              No (P9N0V17M)           H3C                   101028                  Counterfeit     Bag 16
100044062810        Yes              No (P9N0V23M)           H3C                   101028                  Counterfeit     Bag 16
BP0944370281        Yes              No (P9N0V16M)           H3C                   101028                  Counterfeit     Bag 16
BP0944370508        Yes              No (P9N0V14M)           H3C                   101028                  Counterfeit     Bag 16
BP0944370290        Yes              No (P9N0V2M)            H3C                   101028                  Counterfeit     Bag 16
BP1009800157        Yes              No (P87111YK)           H3C                   30508                   Counterfeit     Bag 16
100044381545        Yes              No (P9N0V22M)           H3C                   101028                  Counterfeit     Bag 16
100044062830        Yes              No (P9N0V7M)            H3C                   101028                  Counterfeit     Bag 16
BP0944370289        Yes              No (P9N0V12M)           H3C                   101028                  Counterfeit     Bag 16
100044061429        Yes              No (P9N0V17M)           H3C                   101028                  Counterfeit     Bag 16
BP1009240745        Yes              No (P9N0V9M)            H3C                   101028                  Counterfeit     Bag 16
100044381410        Yes              No (P9N0V3M)            H3C                   101028                  Counterfeit     Bag 16
100040361088        Yes              No (P9N0V18M)           H3C                   101028                  Counterfeit     Bag 16
BP1002040275        Yes              No (P9N0V9M)            H3C                   101028                  Counterfeit     Bag 16
100044061782        Yes              No (P9N0V28M)           H3C                   101028                  Counterfeit     Bag 16
100040072320        Yes              No (P9N0V24M)           H3C                   101028                  Counterfeit     Bag 16
100042251666        Yes              No (P9N0V15M)           H3C                   101028                  Counterfeit     Bag 16
610000271948        Yes              No (P9N0V9M)            H3C                   101028                  Counterfeit     Bag 16
100042251668        Yes              No (P9N0V13M)           H3C                   101028                  Counterfeit     Bag 16
BP0942A00318        Yes              No (P9N0V4M)            H3C                   101028                  Counterfeit     Bag 16
BP0940070079        Yes              No (P9N0V9M)            H3C                   101028                  Counterfeit     Bag 16
100044061426        Yes              No (P9N0V26M)           H3C                   101028                  Counterfeit     Bag 16
100044380538        Yes              No (P9N0V1M)            H3C                   101028                  Counterfeit     Bag 16
BP0944370285        Yes              No (P9N0V25M)           H3C                   101028                  Counterfeit     Bag 16
G0047468            Could not read   No (T4M4R133)           Cisco-Finisar         60128                   Counterfeit     Bag 16
DW08033267          Could not read   Yes                     H3C                   80310                   Counterfeit     Bag 19
H11F323             Yes              Yes                     Cisco-Finisar         40123                   Counterfeit     Bag 19. EEPROM vendor is Cisco-Finisar, but product label says H3C. EEPROM datecode is 040123,
                                                                                                                           but product label says 0333 (33rd week of 2003).
H11F613             Could not read   Yes                     Cisco-Finisar         40123                   Counterfeit     Bag 19. EEPROM vendor is Cisco-Finisar, but product label says H3C. EEPROM datecode is 040123,
                                                                                                                           but product label says 0333 (33rd week of 2003).


9X3220A00229        Yes              Yes                     SumitomoElectric      091105DM                Genuine         Bag 13
UGL07TS             Yes              Yes                     Finisar Corp.         100511                  Genuine         Bag 13
UH8004U             Yes              Yes                     Finisar Corp.         100215                  Genuine         Bag 13
03T617100016        Yes              Yes                     SumitomoElectric      1004090F                Genuine         Bag 13
03T617100011        Yes              Yes                     SumitomoElectric      1004090F                Genuine         Bag 13
UHJ01ET             Yes              Yes                     Finisar Corp.         100506                  Genuine         Bag 13
9X3220A00122        Yes              Yes                     SumitomoElectric      0910238L                Genuine         Bag 13
UHA07FG             Yes              Yes                     Finisar Corp.         100307                  Genuine         Bag 13
UHB04LN             Yes              Yes                     Finisar Corp.         100311                  Genuine         Bag 13
UH8006Z             Yes              Yes                     Finisar Corp.         100215                  Genuine         Bag 13
UGM000C             Yes              Yes                     Finisar Corp.         100510                  Genuine         Bag 13
UH8007A             Yes              Yes                     Finisar Corp.         100215                  Genuine         Bag 13
UGK08BD             Yes              Yes                     Finisar Corp.         100510                  Genuine         Bag 13
UGL05RZ             Yes              Yes                     Finisar Corp.         100510                  Genuine         Bag 13
                                                                                                                                                                                                                            Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 42 of 45




01T617100103        Yes              Yes                     SumitomoElectric      1004090F                Genuine         Bag 13
UGL050U             Yes              Yes                     Finisar Corp.         100510                  Genuine         Bag 13
UHA07MZ             Yes              Yes                     Finisar Corp.         100308                  Genuine         Bag 13
UGL05RN             Yes              Yes                     Finisar Corp.         100510                  Genuine         Bag 13
03T617100004        Yes              Yes                     SumitomoElectric      1004090F                Genuine         Bag 13
9Z3220A00069        Yes              Yes                     SumitomoElectric      0912136Q                Genuine         Bag 13
                                                     Units Not On Inventory List            Page 2



UGK08B7        Yes   Yes   Finisar Corp.      100510                 Genuine       Bag 13
UHA06PJ        Yes   Yes   Finisar Corp.      100307                 Genuine       Bag 13
UHQ0ANX        Yes   Yes   Finisar Corp.      100618                 Genuine       Bag 13
UGK07GX        Yes   Yes   Finisar Corp.      100510                 Genuine       Bag 13
UH208ZP        Yes   Yes   Finisar Corp.      100109                 Genuine       Bag 13
UHB04LT        Yes   Yes   Finisar Corp.      100316                 Genuine       Bag 13
UGL05MF        Yes   Yes   Finisar Corp.      100510                 Genuine       Bag 13
UGK07L7        Yes   Yes   Finisar Corp.      100510                 Genuine       Bag 13
03T617100007   Yes   Yes   SumitomoElectric   1004090F               Genuine       Bag 13
UHA03LQ        Yes   Yes   Finisar Corp.      100303                 Genuine       Bag 13
UHA03LM        Yes   Yes   Finisar Corp.      100303                 Genuine       Bag 13
UHA07MX        Yes   Yes   Finisar Corp.      100308                 Genuine       Bag 13
UGL07S7        Yes   Yes   Finisar Corp.      100510                 Genuine       Bag 13
UGL05S0        Yes   Yes   Finisar Corp.      100510                 Genuine       Bag 13
UHA07H8        Yes   Yes   Finisar Corp.      100307                 Genuine       Bag 13
UGH04P4        Yes   Yes   Finisar Corp.      100508                 Genuine       Bag 13
UHA07M3        Yes   Yes   Finisar Corp.      100307                 Genuine       Bag 13
UH8007E        Yes   Yes   Finisar Corp.      100215                 Genuine       Bag 13
UHA07E1        Yes   Yes   Finisar Corp.      100307                 Genuine       Bag 13
UGK06H9        Yes   Yes   Finisar Corp.      100510                 Genuine       Bag 13
UHA07CV        Yes   Yes   Finisar Corp.      100307                 Genuine       Bag 13
UGJ05DU        Yes   Yes   Finisar Corp.      100508                 Genuine       Bag 13
UGL080S        Yes   Yes   Finisar Corp.      100511                 Genuine       Bag 13
UGH04VK        Yes   Yes   Finisar Corp.      100510                 Genuine       Bag 13
UHA06PP        Yes   Yes   Finisar Corp.      100307                 Genuine       Bag 13
03T617100042   Yes   Yes   SumitomoElectric   1004090F               Genuine       Bag 13
UHA07DF        Yes   Yes   Finisar Corp.      100307                 Genuine       Bag 13
UGJ05FB        Yes   Yes   Finisar Corp.      100508                 Genuine       Bag 13
UGL05P1        Yes   Yes   Finisar Corp.      100510                 Genuine       Bag 13
UGK07MJ        Yes   Yes   Finisar Corp       100511                 Genuine       Bag 13
03T617100036   Yes   Yes   SumitomoElectric   1004090F               Genuine       Bag 14
UHA07FR        Yes   Yes   Finisar Corp.      100307                 Genuine       Bag 14
UGL07DU        Yes   Yes   Finisar Corp.      100511                 Genuine       Bag 14
UGL01L6        Yes   Yes   Finisar Corp.      100511                 Genuine       Bag 14
UGL01LA        Yes   Yes   Finisar Corp.      100510                 Genuine       Bag 14
98E789N00042   Yes   Yes   SumitomoElectric   090821A1               Genuine       Bag 14
03T617100010   Yes   Yes   SumitomoElectric   1004090F               Genuine       Bag 14
UH8004Y        Yes   Yes   Finisar Corp.      100215                 Genuine       Bag 14
UGL07FS        Yes   Yes   Finisar Corp.      100511                 Genuine       Bag 14
UHA07EZ        Yes   Yes   Finisar Corp.      100307                 Genuine       Bag 14
03T617100037   Yes   Yes   SumitomoElectric   1004090F               Genuine       Bag 14
UHB04KE        Yes   Yes   Finisar Corp.      100311                 Genuine       Bag 14
013220A00029   Yes   Yes   SumitomoElectric   1003026Z               Genuine       Bag 14
UGL050M        Yes   Yes   Finisar Corp.      100510                 Genuine       Bag 14
04T617100024   Yes   Yes   SumitomoElectric   10050703               Genuine       Bag 14
UGJ05E0        Yes   Yes   Finisar Corp.      100508                 Genuine       Bag 14
UGQ0A2B        Yes   Yes   Finisar Corp.      91213                  Genuine       Bag 14
UGJ05EB        Yes   Yes   Finisar Corp.      100508                 Genuine       Bag 14
9Z3220A00028   Yes   Yes   SumitomoElectric   0912126N               Genuine       Bag 14
UGL05NT        Yes   Yes   Finisar Corp.      100510                 Genuine       Bag 14
UH30818        Yes   Yes   Finisar Corp.      100115                 Genuine       Bag 14
                                                                                               Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 43 of 45




UHB04LE        Yes   Yes   Finisar Corp.      100311                 Genuine       Bag 14
01T617100059   Yes   Yes   SumitomoElectric   10021812               Genuine       Bag 14
03T617100008   Yes   Yes   SumitomoElectric   1004090F               Genuine       Bag 14
03T617100012   Yes   Yes   SumitomoElectric   1004090F               Genuine       Bag 14
UGL051E        Yes   Yes   Finisar Corp.      100510                 Genuine       Bag 14
UGL05PE        Yes   Yes   Finisar Corp.      100510                 Genuine       Bag 14
                                                                          Units Not On Inventory List                                                                             Page 3



UH207T4                  Yes   Yes              Finisar Corp.      100109                 Genuine        Bag 14
03T617100043             Yes   Yes              SumitomoElectric   1004090F               Genuine        Bag 14
UHA07CM                  Yes   Yes              Finisar Corp.      100307                 Genuine        Bag 14
UGH04UY                  Yes   Yes              Finisar Corp.      100510                 Genuine        Bag 14
03T617100009             Yes   Yes              SumitomoElectric   1004090F               Genuine        Bag 14
01T617100102             Yes   Yes              SumitomoElectric   1004090F               Genuine        Bag 14
UHA07D0                  Yes   Yes              Finisar Corp.      100307                 Genuine        Bag 14
UGL080J                  Yes   Yes              Finisar Corp.      100510                 Genuine        Bag 14
03T617100028             Yes   Yes              SumitomoElectric   1004090F               Genuine        Bag 14
UHA07GS                  Yes   Yes              Finisar Corp.      100307                 Genuine        Bag 14
01T617100095             Yes   Yes              SumitomoElectric   1004090F               Genuine        Bag 14
UGL07F2                  Yes   Yes              Finisar Corp.      100511                 Genuine        Bag 14
UGJ05MA                  Yes   Yes              Finisar Corp.      100511                 Genuine        Bag 14
UHB04KG                  Yes   Yes              Finisar Corp.      100311                 Genuine        Bag 14
UGL05PJ                  Yes   Yes              Finisar Corp.      100510                 Genuine        Bag 14
UHA07D3                  Yes   Yes              Finisar Corp.      100307                 Genuine        Bag 14
01T617100108             Yes   Yes              SumitomoElectric   1004090F               Genuine        Bag 14
UGK07LT                  Yes   Yes              Finisar Corp.      100510                 Genuine        Bag 14
No Serial Number Label   NA    (BTH0733516)     Bookham            70818                  Not Analyzed   Bag 14. EEPROM serial number BTH0733516 not found on Inventory List.
No Serial Number Label   NA    (55S601D00557)   SumitomoElectric   50628                  Not Analyzed   Bag 17. EEPROM serial number 55S601D00557 not found on Inventory List.
No Serial Number Label   NA    (P9N0V20M)       H3C                101028                 Not Analyzed   Bag 17. EEPROM serial number P9N0V20M not found on Inventory List.
No Serial Number Label   NA    (P9N0V9M)        H3C                101028                 Not Analyzed   Bag 17. EEPROM serial number P9N0V9M not found on Inventory List.
No Serial Number Label   NA    (DW08040108)     H3C                80310                  Not Analyzed   Bag 17. EEPROM serial number DW08040108 not found on Inventory List.
No Serial Number Label   NA    (EX1030011401)   WTD                100729                 Not Analyzed   Bag 17. EEPROM serial number EX1030011401 found on the Inventory List.
No Serial Number Label   NA    (BP1030510043)   WTD                100728                 Not Analyzed   Bag 17. EEPROM serial number BP1030510043 found on the Inventory List.
No Serial Number Label   NA    (BP1030511172)   WTD                100728                 Not Analyzed   Bag 17. EEPROM serial number BP1030511172 found on the Inventory List.
                                                                                                                                                                                     Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 44 of 45
                                                                      Bag‐by‐Bag Summary                                                                                                         Page 1



             Number of products   Number of products on
Bag Number      in the Bag           Inventory List       Genuine   Counterfeit            Did not Analyze                                    Additional Comment
     1              50                     50               50          0                         0          All 29 2D Barcodes read correctly
     2              50                     50               50          0                         0          All 22 2D Barcodes read correctly
     3              50                     50               50          0                         0          All 25 2D Barcodes read correctly
     4              50                     50               50          0                         0          All 33 2D Barcodes read correctly
                                                                                                             All 21 2D Barcodes read correctly; one 2D Barcode could not be read as the picture
    5                50                    50               50          0                        0           was blurry
    6                50                    50               50          0                        0           All 26 2D Barcodes read correctly
                                                                                                             All 19 2D Barcodes read correctly; one 2D Barcode could not be read as the picture
     7               50                    50               50          0                        0           was blurry
     8               50                    50               50          0                        0           All 19 2D Barcodes read correctly
     9               50                    50               50          0                        0           All 21 2D Barcodes read correctly
    10               50                    50               50          0                        0           All 26 2D Barcodes read correctly
    11               19                    19               19          0                        0           All 5 2D Barcodes read correctly
    12               50                    50               50          0                        0           All 33 2D Barcodes read correctly
    13               50                    0                50          0                        0           All 8 2D Barcodes read correctly
                                                                                                             All 3 2D Barcodes read correctly
    14               46                     0               45          0                        1
                                                                                                             EEPROM could not be read for one of the units so it could not be fully analyzed.

                                                                                                             The SN on the label did not match the SN in the EEPROM for two of the units As
                                                                                                             described in my report, however, these were determined to be genuine due to labels
                                                                                                             peeling off/being reapplied to the wrong unit.

                                                                                                             All 12 2D Barcodes read correctly, including the two anomalous units identified above
                                                                                                             and the product that was not fully analyzed because the EEPROM could be read.

    15               16                    16               15          0                        1
                                                                                                             This bag of 28 units was not on the Inventory List, and had various indicators of
    16               28                     0               0           28                       0           counterfeiting described in my report.

                                                                                                             7 products had no serial number labels on them and thus were not analyzed.

    17               14                     7               7           0                        7           5 of the 7 products analyzed had 2D barcodes, which were all read correctly.
                                                                                                             The SN on the label did not match the SN in the EEPROM for one of the units As
                                                                                                             described in my report, however, these were determined to be genuine due to labels
                                                                                                             peeling off/being reapplied to the wrong unit.

                                                                                                             17 products had 2D barcodes,which all read correctly including the one identified
    18               55                    55               55          0                        0           above
                                                                                                             This bag of 3 units was not on the Inventory List, and had various indicators of
                                                                        3
    19               3                      0               0                                    0           counterfeiting described in my report.

   Total            781                   647              741          31                       9
                                                                                                                                                                                                     Case 1:16-cv-10386-LTS Document 317-5 Filed 03/16/20 Page 45 of 45
